PARTNERSHIP INTEREST

PURCHASE AGREEMENT

among

GSSI, LLC

GLOBALSTAR, INC.

LORAL/DASA GLOBALSTAR, L.P.

GLOBALSTAR DO BRASIL S.A.

LORAL/DASA DO BRASIL HOLDINGS LTDA.

LORAL HOLDINGS LLC

GLOBAL DASA LLC

LGP (BERMUDA) LTD.

MERCEDES-BENZ DO BRASIL LTDA.
(f/k/a DAIMLERCHRYSLER DO BRASIL LTDA.)

and

LORAL SPACE & COMMUNICATIONS INC.

December 21, 2007

1

TABLE OF CONTENTS

2

PARTNERSHIP INTEREST PURCHASE AGREEMENT

THIS PARTNERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is made and
entered into this 21st day of December, 2007, by and among GSSI, LLC, a Delaware
limited liability company (“Buyer”), Globalstar, Inc., a Delaware corporation
(“Globalstar”), Loral/DASA Globalstar, L.P., a Delaware limited partnership
(“LDG”), Globalstar do Brasil, S.A., a Brazilian corporation (the “Operating
Subsidiary”), Loral/DASA do Brasil Holdings Ltda., a Brazilian limited liability
company (“Holdings”), (LDG, the Operating Subsidiary and Holdings each, a
“Subsidiary” and collectively, the “Subsidiaries”), Loral Holdings LLC, a
Delaware limited liability company (“Loral Holdings”), Global DASA LLC, a
Delaware limited liability company (“DASA”) (Loral Holdings and DASA
collectively, “Sellers”), LGP (Bermuda) Ltd., a Bermuda company (“LGP”),
Mercedes-Benz do Brasil Ltda. (f/k/a DaimlerChrysler do Brasil Ltda.), a
Brazilian limited liability company (“MBBras,” LGP and MBBras collectively, the
“Quota Sellers”), and Loral Space & Communications Inc., a Delaware corporation
(“Loral Space”).

WHEREAS, Globalstar is the ultimate parent of Buyer and Loral Space is the
ultimate parent of Loral Holdings and LGP;

WHEREAS, Sellers own all of the partnership interests of LDG (the “Interests”),
with Loral Holdings owning a 73.34% general partner interest and DASA owning a
26.66% limited partner interest;

WHEREAS, LDG in turn directly or indirectly owns all of the outstanding
ownership interests of the other Subsidiaries, except for three single quotas
representing less than 0.0001% of Holdings’ total capital, two of which quotas
are held by LGP and one of which quotas is held by MBBras (the “Quotas”);

WHEREAS, the Operating Subsidiary operates three Globalstar gateways in Manaus,
Presidente Prudente and Petrolina, Brasil, and sells mobile satellite telephony
and data services using the Globalstar network of low earth orbiting satellites
(collectively, the “Business”);

WHEREAS, Sellers desire to sell the Interests to Buyer and Buyer desires to
purchase the Interests; and

WHEREAS, the Quota Sellers desire to assign and transfer the Quotas to Buyer and
Buyer desires to receive the Quotas, so that after Closing Holdings continues to
have two partners, as required by applicable Brazilian law.

NOW, THEREFORE, the parties agree as follows:

1. The Acquisition.

(a) Purchase and Sale. Subject to the terms and conditions of this Agreement, at
the Closing (as defined below), Sellers will sell and transfer the Interests to
Buyer, free and clear of all Encumbrances, and Buyer will purchase the Interests
from Sellers. The Interests shall be conveyed through a Transfer Agreement,
substantially in the form of Exhibit A attached hereto.

(i) At the Closing, the Quota Sellers shall also transfer the Quotas to Buyer in
exchange for a US$1.00 payment. For such purpose, Buyer, LDG, LGP and MBBras
shall execute an Amendment to the Articles of Association of Holdings
substantially in the form of Exhibit B-1 attached hereto (the “Amendment”). An
unofficial English translation of the Amendment is attached hereto as
Exhibit B-2. The Amendment shall also provide for a change in the corporate name
of Holdings to “Globalstar do Brasil Holdings Ltda.” Holdings shall, and Buyer
and Globalstar shall cause Holdings to, timely file the Amendment with the Board
of Trade promptly following the Closing.

(b) Purchase Price. The purchase price for the Interests (the “Purchase Price”)
shall be a number of fully paid and nonassessable shares of Globalstar, Inc.
common stock, par value US$0.0001 per share (the “Globalstar Stock”), equal to
the quotient of (i) Six Million Five Hundred Thousand U.S. Dollars
(US$6,500,000) less the Outstanding Service Fees (as defined below) divided by
(ii) the Adjusted Globalstar Stock Price. The “Adjusted Globalstar Stock Price”
means the average of the closing price per share of the Globalstar Stock as
reported by the NASDAQ Stock Market for the 10 trading-day period ending upon
the third trading day immediately preceding the Closing Date. The “Outstanding
Service Fees” means all amounts due to Globalstar on the Closing Date under that
certain Satellite Capacity Leasing Agreement, Agreement #GLLC-C-04-0161 between
Globalstar LLC and the Operating Subsidiary dated as of May 1, 2004, as amended
by the Amendment thereto dated as of May 1, 2004 and by the Addendum thereto
dated as of May 1, 2004 and as assigned to LDG pursuant to the Assignment and
Assumption Agreement between the Operating Subsidiary and LDG dated as of
July 31, 2005 (as amended and assigned, the “Satellite Services Agreement”),
after giving effect to all and any discounts, rebates and deductions granted to
LDG by Globalstar (which discounts, rebates and deductions shall be no less than
those accorded by Globalstar to other independent gateway operators). The
parties acknowledge and agree that, as of the date hereof and after giving
effect to all applicable discounts, rebates and deductions, US$790,407.89 is due
and owing from LDG to Globalstar under the Satellite Services Agreement for
services rendered during periods to and including October 31, 2007 and that the
discount to which LDG is entitled with respect to services rendered for periods
commencing on or after November 1, 2007 is 50% (or such greater discount as may
be accorded by Globalstar to other independent gateway operators for such
periods). The parties further acknowledge and agree that the Operating
Subsidiary has received a portion of the CISA Tax Reimbursements (as defined
below), and, therefore, a portion of the Outstanding Services Fees shall be paid
by LDG (or the Operating Subsidiary at LDG’s direction) to Globalstar in
accordance with Section 7(a) hereof. The parties (including Sellers) agree and
acknowledge that the Globalstar Stock issued as the Purchase Price shall be
issued by Globalstar directly to Loral Space (rather than to any of Sellers).
For the avoidance of doubt, the parties hereto acknowledge and agree that no
right of payment from LDG or the Operating Subsidiary in favor of Sellers or
Loral Space shall arise as a result of treatment of the Outstanding Service Fees
provided for herein.

(c) Closing Account Balance Schedule. Buyer and Globalstar shall provide to
Sellers, the Operating Subsidiary and Loral Space a notice (the “Estimated
Closing Date Notice”) setting forth their good faith estimate as to when the
conditions to Sellers’ Obligations set forth in Section 9 of this Agreement are
expected to be satisfied. Upon receipt of the Estimated Closing Date Notice, the
Operating Subsidiary shall, and Loral Space shall cause the Operating Subsidiary
to, prepare, and, on the date which is three (3) business days prior to Closing,
the Operating Subsidiary shall, and Loral Space shall cause the Operating
Subsidiary to, deliver to Buyer and Globalstar a schedule of selected account
balances in the form of Exhibit C attached hereto (the “Closing Account Balance
Schedule”) for the Operating Subsidiary, representing the Operating Subsidiary’s
and Loral Space’s good faith estimate of such selected accounts of the Operating
Subsidiary as of the Closing Date, and including, without limitation,
identification of the liabilities appearing on such Closing Account Balance
Schedule for which Loral Space will be responsible after Closing in accordance
with the terms of this Agreement (the “Loral Liabilities”). It is understood and
agreed by Buyer and Globalstar that the Operating Subsidiary and Loral Space are
not making and will not make any representation or warranty as to the
completeness or accuracy of the Closing Account Balance Schedule, that the
actual final amounts of such accounts of the Operating Subsidiary may differ
from Loral Space’s good faith estimate and that Loral Space shall have no
liability and neither Buyer nor Globalstar shall have any claim for
indemnification under this Agreement based upon, arising out of or otherwise in
respect of the Operating Subsidiary’s and Loral Space’s delivery of the Closing
Account Balance Schedule or the content thereof.

(d) Capital Gains Tax. Any capital gains tax imposed by any governmental
authority on Sellers as a result of this Agreement shall be exclusively borne by
Sellers and such cost is deemed by the parties as included in the Purchase Price
provided for by Section 1(b).

2. Closing. The closing (“Closing”) of the transactions provided for herein
shall take place at the offices of Taft Stettinius & Hollister LLP, 425 Walnut
Street, Cincinnati, Ohio 45202 at 10:00 a.m. Eastern time, not later than the
tenth business day following the date on which all conditions precedent (other
than those to be fulfilled at the Closing) have been satisfied as provided in
Sections 8 and 9 below or waived, or at such other date and time as may be
mutually agreed by the parties (such date and time of closing to be referred to
herein as the “Closing Date”).

3. Representations and Warranties of Loral Holdings and the Subsidiaries. As of
the date of this Agreement and as of the Closing Date, Loral Holdings (in its
capacity as general partner of LDG) and each Subsidiary, jointly and severally,
represent and warrant to Buyer and Globalstar as follows, except as otherwise
set forth on a correspondingly numbered schedule delivered by Loral Holdings and
the Subsidiaries to Buyer and Globalstar dated as of the date hereof, the
“Seller Disclosure Schedule”):

(a) Organization. Loral Holdings and each Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. No Subsidiary is required to be qualified to do business in any
jurisdiction other than as set forth on Section 3(a)(i) of the Seller Disclosure
Schedule, which also describes the corporate structure, name of the partners and
number of shares held by them as to Loral Holdings and each Subsidiary, except
where the failure to be so qualified would not reasonably be expected to have a
material adverse effect on the Assets or the operation of the Business. Except
as otherwise restrained by existing Encumbrances on the Assets set forth in
Section 3(e) of the Seller Disclosure Schedule, the Operating Subsidiary has
full corporate power and authority to own, lease, and operate the assets it
owns, leases or operates and to carry on the Business as it has been and is
presently conducted. Except as set forth in Section 3(a)(ii) of the Seller
Disclosure Schedule, Subsidiaries other than the Operating Subsidiary are
holding companies with no liabilities other than liabilities that with respect
to each such Subsidiary do not exceed US$100,000, no contracts other than
contracts with other Subsidiaries or Globalstar and no employees other than
statutory officers. The copies of the articles of incorporation, by-laws,
partnership agreement or other governing documents of each Subsidiary delivered
pursuant to Section 10(b) are complete and reflect all amendments thereto
through the date hereof.

(b) Authority.

(i) Each Subsidiary has full power and authority to execute and deliver this
Agreement and each of the other agreements and documents entered into in
connection with this Agreement and the Closing (collectively, the “Transaction
Documents”) to which it is or will be a party, and to perform its obligations
hereunder and thereunder. This Agreement and each other Transaction Document to
which any Subsidiary is or will be a party has been duly authorized by all
necessary and proper action of such Subsidiary and constitute (or, when
delivered, will constitute) the valid and legally binding obligations of such
Subsidiary, enforceable against such Subsidiary in accordance with their
respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally. Except as set forth in Section 3(b)
of the Seller Disclosure Schedule, neither the execution and delivery of this
Agreement or any other Transaction Document by any Subsidiary nor the
consummation of the transactions contemplated hereby or thereby will violate or
conflict with, result in the breach of, accelerate the performance required by,
constitute a default under, or require the approval or consent of any third
party under, (i) any provision of any order, ruling, judgment or decree of any
court or any agency of government, (ii) the governing documents of any
Subsidiary, or (iii) any mortgage, note, debt instrument, lease or any other
contract or agreement, written or oral, to which any Subsidiary is a party or by
which it or any of its assets or any of the Interests are bound or affected, or
will be an event which, after notice or lapse of time or both, will result in
any such violation, conflict, breach, acceleration or default, or will result in
the creation of a lien, charge or encumbrance on any of such Subsidiary’s assets
or any of the Interests transferred hereunder, except, in the case of clause
(iii) of this subsection, for such violations, conflicts, breaches,
accelerations, defaults, approvals or consents that would not reasonably be
expected to have a material adverse effect on the Assets or the operation of the
Business.

(ii) Loral Holdings has full power and authority to execute and deliver this
Agreement and each other Transaction Document to which it is a party and perform
its obligations hereunder and thereunder. This Agreement and each other
Transaction Document to which it is a party has been duly authorized by all
necessary action of Loral Holdings and constitute (or, when delivered, will
constitute) the valid and legally binding obligations of Loral Holdings,
enforceable against Loral Holdings in accordance with their respective terms,
except to the extent enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally. Except as set forth in Section 3(b) of the Seller Disclosure
Schedule, neither the execution and delivery of this Agreement or any other
Transaction Document by Loral Holdings nor the consummation of the transactions
contemplated hereby or thereby will violate or conflict with, result in the
breach of, accelerate the performance required by, constitute a default under,
or require the approval or consent of any third party under, (i) any provision
of any order, ruling, judgment or decree of any court or any agency of
government, (ii) the certificate of incorporation or bylaws of Loral Holdings,
or (iii) any mortgage, note, debt instrument, lease or any other contract or
agreement, written or oral, to which Loral Holdings is a party or by which it is
bound or affected, or will be an event which, after notice or lapse of time or
both, will result in any such violation, conflict, breach, acceleration or
default, except, in the case of clause (iii) of this subsection, for such
violations, conflicts, breaches, accelerations, defaults, approvals or consents
that would not reasonably be expected to have a material adverse effect on the
Assets or the operation of the Business.

(c) Taxes. Except as set forth in Section 3(c) of the Seller Disclosure
Schedule, there are no Encumbrances over the Assets of the Subsidiaries related
to tax matters.

(d) Ownership.

(i) The Interests are, and will be as of the Closing Date, the only issued and
outstanding partnership interests of LDG. Sellers are, and will be as of the
Closing Date, the record and beneficial owners of the Interests, free and clear
of all Encumbrances. No legend or references to any purported Encumbrances
appear on any certificate representing the Interests, and none of the Interests
were issued in violation of the Securities Act of 1933, as amended (the
“Securities Act”) or regulations promulgated thereunder. The Interests have been
duly authorized and are fully paid and nonassessable. Except as set forth in
Section 3(d) of the Seller Disclosure Schedule, there are no contracts relating
to the issuance, sale, or transfer of any ownership interests or other
securities of LDG. LDG does not own, or have any contract to acquire, any
ownership interests or other securities of any person or any direct or indirect
equity or ownership interest in any other business, except the other
Subsidiaries.

(ii) Except for the LGP Quotas, all of the outstanding ownership interests and
other securities of each Subsidiary not held by LDG (“Equity Securities”) are
owned by one or more Subsidiaries, free and clear of all Encumbrances. No legend
or references to any purported Encumbrances appear on any certificate
representing the Equity Securities, and none of the Equity Securities were
issued in violation of the Securities Act or regulations promulgated thereunder
or any similar law of any governmental body. The Equity Securities have been
duly authorized and are fully paid and nonassessable. Except as set forth in
Section 3(d) of the Seller Disclosure Schedule, there are no contracts relating
to the issuance, sale or transfer of any Equity Securities, and no Subsidiary
owns, or has any contract to acquire, any ownership interests or other
securities of any person or any direct or indirect equity or ownership interest
in any other business, except the other Subsidiaries.

(e) Title to Assets; Sufficiency.

(i) The Operating Subsidiary has good, marketable, fee simple title to, and has
sole possession and control of, each of the assets owned by it (the “Assets”),
free and clear of all mortgages, liens, pledges, charges, claims, restrictions,
defects of title or other encumbrances or rights of others (collectively,
“Encumbrances”), except for any Encumbrances described on Section 3(e) of the
Seller Disclosure Schedule.

(ii) Section 3(e) of the Seller Disclosure Schedule contains a list of real
property in which the Operating Subsidiary has an ownership interest (the “Owned
Real Property”), and all leases of real property in which the Operating
Subsidiary has a leasehold interest (the “Leased Real Property” and collectively
with the Owned Real Property, the “Real Property”). The Real Property represents
all real properties currently used in the Business. Except as set forth on
Section 3(a) of the Seller Disclosure Schedule, use of the Real Property for the
various purposes for which it is presently being used is permitted as of right
under all applicable zoning legal requirements. All improvements to the Real
Property are in compliance in all material respects with all applicable laws and
regulations and are, and on the Closing Date will be, in all material respects,
in a condition that allows them to be used to operate the Business as currently
conducted. No part of any improvement to the Real Property encroaches on any
real property not included in the Real Property, and there are no buildings,
structures, fixtures or other improvements primarily situated on adjoining
property which encroach on any part of the Real Property. Each parcel of Real
Property abuts on and has direct vehicular access to a public road or has access
to a public road via a permanent, irrevocable, appurtenant easement benefiting
such Real Property and comprising a part of the Real Property, is supplied with
public or quasi-public utilities and other services appropriate for the
operation of the facilities located thereon.

(iii) The Assets, together with the other rights held by the Subsidiaries,
constitute all of the assets and rights necessary to operate the Business in all
material respects as currently conducted.

(f) Machinery, Equipment, Etc. The Operating Subsidiary has good title to all
machinery, equipment and any other tangible personal property owned by the
Operating Subsidiary or used in the Business, which have been, and until the
Closing will be, maintained in all material respects in accordance with good
maintenance policies and practices and are, and on the Closing Date will be, in
all material respects, in a condition that allows them to be used to operate the
Business as currently conducted.

(g) Financial Statements; Undisclosed Liabilities. Prior to Closing, LDG, the
Operating Subsidiary and Holdings will deliver to Buyer true and correct copies
of (i) an unaudited separate company balance sheet of such Subsidiary at
December 31, 2006 (each a “Balance Sheet” and collectively, the “Balance
Sheets”), and the related unaudited statements of income, shareholders’ equity
and cash flows for the 12 months then ended, including the notes thereto, and
(ii) an unaudited separate company balance sheet of such Subsidiary at June 30,
2007, and the related unaudited statements of income, shareholders’ equity, and
cash flows for the six months then ended (collectively, the “Financial
Information”). All of the Financial Information, when delivered, will be true
and complete and will fairly present in all material respects the assets,
liabilities, financial condition and results of operations of each Subsidiary at
such dates and for such periods, all in accordance with U.S. or Brazil (as the
case may be) generally accepted accounting principles consistently applied
throughout the periods involved (except as set forth on Section 3(g) of the
Seller Disclosure Schedule and, in the case of interim statements, which do not
contain footnotes and are subject to year-end adjustments). No Subsidiary has
any liabilities, obligations or contingencies (whether absolute, accrued or
contingent) (each a “Liability” and collectively, “Liabilities”) of a type
described in clauses (x), (y) or (z) of Section 12(a) hereof, and, to each
Subsidiary’s knowledge, no such Subsidiary has any other Liabilities, except in
each case (i) Liabilities that are accrued or reserved against in its most
recent balance sheet or as otherwise indicated or reflected in the notes
thereto; (ii) additional Liabilities reserved against since the date of such
balance sheet (the “Balance Sheet Date”) that have arisen in the ordinary course
of business and are accrued or reserved against on the books and records of such
Subsidiary; (iii) additional Liabilities that are expressly provided for in any
Contracts that are not required to be reflected in such Subsidiary’s financial
statements under U.S. or Brazil (as the case may be) generally accepted
accounting principles; and (iv) other potential or actual Liabilities directly
or indirectly related to or resulting from the issues and matters listed in
Section 3(g) of the Seller Disclosure Schedule.

(h) Inventory. Upon the consummation of the transactions contemplated hereunder,
the inventory of the Subsidiaries (including any inventory located in the United
States and/or Canada) shall be indirectly acquired by Buyer “as is.” Except as
set forth on Section 3(h) of the Seller Disclosure Schedule, the Subsidiaries
are not in possession of any inventory not owned by them, including goods
already sold. A list of the inventory of the Subsidiaries located outside Brazil
as of October 16, 2007 is set forth on Section 3(h) of the Seller Disclosure
Schedule.

(i) Casualty. Since December 31, 2006, the Assets have not been affected by any
theft, fire, explosion, accident, flood, drought, storm, earthquake, embargo,
act of God or any public enemy or other casualty, whether or not insured, that
in any way has materially impaired or could reasonably be expected to impair
materially the Business or has materially adversely affected or could reasonably
be expected to materially affect the value of any of such Assets.

(j) Insurance. The Operating Subsidiary has provided or made available to Buyer
a copy of all insurance policies and all self-insurance programs and
arrangements relating to the Business and the Assets. All premiums due and
payable under all such policies have been paid and the Operating Subsidiary is
not otherwise in material default under the terms of such policies. As of the
date of this Agreement, the Operating Subsidiary had not received notice of any
threatened termination of, or premium increase with respect to, any such
policies.

(k) Contracts. Section 3(k) of the Seller Disclosure Schedule lists all of the
contracts and agreements in effect as of September 30, 2007 to which any
Subsidiary is a party or by which any of the Assets are bound (the “Contracts”).
Each of the Contracts listed or described in Section 3(k) of the Seller
Disclosure Schedule is in full force and effect and is a legal, binding and
enforceable obligation by or against a Subsidiary, except where the failure to
be in full force and effect would not reasonably be expected to have a material
adverse effect on the Assets or operation of the Business. Except for
noncompliance due to Constellation Service Matters (as defined in Section 8(c))
and except as set forth on Section 3(k) of the Seller Disclosure Schedule, each
Subsidiary is in material compliance, and to each Subsidiary’s knowledge, each
counterparty is in material compliance, with the terms of such Contracts. The
consummation of the transactions contemplated hereunder and the sale of the
Interests to Buyer shall not trigger the acceleration or early maturity of any
contractual obligation to which any Subsidiary is bound. The Operating
Subsidiary has delivered or made available to Buyer correct and complete copies
of each Contract listed on Section 3(k) of the Seller Disclosure Schedule and
all amendments thereto, modifications thereof and material correspondence in
connection therewith.

(l) Governmental Licenses, Permits, and Approvals. Section 3(l) of the Seller
Disclosure Schedule lists all of the licenses, registrations and permits issued
to the Operating Subsidiary by Brazil’s Agência Nacional de Telecomunicações
(“Anatel”) which are required for the Operating Subsidiary to operate the
Business as currently conducted. Except as set forth on Section 3(l) of the
Seller Disclosure Schedule, no registration with, approval by, clearance from or
pre-notification to Anatel, nor any Anatel permit or license, is required in
connection with the execution and performance of this Agreement by Sellers.
Except as set forth on Section 3(l) of the Seller Disclosure Schedule, all other
government licenses that would materially affect operations of the Business and
cannot be replaced within thirty (30) days for under US$10,000 are in full force
and effect, and such full force and effect status will not be materially
adversely affected by the sale of the Interests to Buyer or the other
transactions contemplated by this Agreement.

(m) Employee Matters.

(i) Section 3(m) of the Seller Disclosure Schedule contains a complete and
accurate list of the names, titles, and compensation of all employees of each
Subsidiary as of the date hereof (collectively, the “Employees”). In addition,
Section 3(m) of the Seller Disclosure Schedule contains a complete and accurate
description of any promised increases in compensation of the Employees that have
not yet been effected.

(ii) Section 3(m) of the Seller Disclosure Schedule contains a list of each
employment agreement, non-competition agreement or similar contract entered into
between a Subsidiary or Seller and any Employee other than the standard
employment agreements entered into by the Operating Subsidiary with its
Employees (the “Employment Agreements”).

(iii) Except as set forth on Section 3(m) of the Seller Disclosure Schedule, no
unwritten material amendments have been made, whether by oral communication,
pattern of conduct or otherwise, with respect to the Employment Agreements or
any employee policies and procedures currently in effect.

(iv) Each Subsidiary (A) has been and is in material compliance with all laws,
rules, regulations and ordinances respecting employment and employment
practices, terms and conditions of employment and wages and hours, and (B) is
not liable in any material amount for any arrears of wages or penalties for
failure to comply with any of the foregoing. Except as set forth on Section 3(m)
of the Seller Disclosure Schedule, there are no (1) unfair labor practice
charges, discrimination charges or other complaints pending or, to Loral
Holdings’ and each Subsidiary’s knowledge, threatened against any Subsidiary
before any governmental authority or arbitral body or (2) existing or threatened
material labor strikes, disputes, grievances or controversies against or
relating to any Subsidiary or any Employees.

(v) LDG is not and has not been a party to any agreement with any union, labor
organization or collective bargaining unit. Section 3(m) of the Seller
Disclosure Schedule lists the unions to which Holdings, the Operating Subsidiary
and their Employees are associated and the collective bargaining agreements to
which they are currently bound.

(vi) Except as set forth on Section 3(m) of the Seller Disclosure Schedule, no
Subsidiary has any services, consulting, representation, agency or commission
agreement or relationship (the “Agency Relationships”) that may be deemed to
grant to the other parties thereto or their partners or shareholders rights
similar to the ones provided under Brazilian law to Employees. Each Subsidiary
has fully paid all commissions, fees, reimbursable expenses and indemnification
and severance fees arising from or in connection with the Agency Relationships.

(n) Employee Benefit Matters. Section 3(n) of the Seller Disclosure Schedule
lists each employee benefit, equity incentive plan or compensation plan or
program covering currently active former, or retired employees of any Subsidiary
(“Plan”). The Operating Subsidiary has provided or made available to Globalstar
a copy of each Plan document (or, if there is no Plan document, a written
description), and where applicable, any related trust agreement, annuity or
insurance contract and, where applicable, the three most recent annual reports
filed with the applicable governmental authority, including all attachments and
schedules thereto. To Loral Holdings’ and each Subsidiary’s knowledge, each Plan
complies with, and has been maintained and administered in material compliance
with, its terms and with the requirements prescribed by all applicable laws,
statutes, orders, rules and regulations. Except as set forth on Section 3(n) of
the Seller Disclosure Schedule, there are no pending or anticipated claims
against or otherwise involving any of the Plans (excluding claims for benefits
incurred in the ordinary course of Plan activities) and no suit, action or other
litigation has been brought against or with respect to any Plan. Except as set
forth on Section 3(n) of the Seller Disclosure Schedule, all contributions,
reserves or premium payments to each Plan accrued to the date hereof, have been
made or provided for. Except as provided under the laws, rules and regulations
of Brazil, there are no restrictions on the rights of any Subsidiary to amend or
terminate any Plan without incurring any liability under it (other than ordinary
administrative expenses). There have been no unwritten or unexpected amendments
to, written interpretation of, or announcements (whether or not written) by any
Subsidiary relating to coverage under, any Plan.

(o) Compliance with Laws. Except for the Loral Tax Liabilities, each Subsidiary
(and in the case of the U.S. Foreign Corrupt Practices Act (“FCPA”), Loral
Holdings and Loral Space) has complied in all material respects with all of the
laws, regulations, rules, orders, judgments, decrees or other requirements
imposed by any governmental authority applicable to it or to the operation of
the Business (including, without limitation, the FCPA), and no Subsidiary has
received any notice or citation for noncompliance by the Business with any of
the foregoing. No Subsidiary has any knowledge of any condition or event which,
after notice or lapse of time, or both, would constitute noncompliance with any
of the foregoing.

(p) Brokers. Neither any Subsidiary nor Loral Holdings has expressly or
impliedly engaged any broker, finder or agent with respect to any transaction
contemplated by this Agreement.

(q) Absence of Certain Changes and Conduct of Business. Except as otherwise
listed in Section 3(q) of the Seller Disclosure Schedule, since June 30, 2007,
there has been no material adverse change in the Assets, or the financial
condition, results of operations or prospects of the Business, and neither any
Subsidiary nor Loral Holdings has any knowledge of any occurrence, circumstances
or combination thereof which might reasonably be expected to result in any such
material adverse change. Without limiting the foregoing, since June 30, 2007 and
except as otherwise listed in Section 3(q) of the Seller Disclosure Schedule, no
Subsidiary has:

(i) contracted for the purchase of any capital assets, or paid any capital
expenditures, except in the ordinary course of business consistent with past
practice and in an amount, individually or in a series of related transactions,
not higher than US$100,000;

(ii) incurred any indebtedness for borrowed money or issued or sold any debt
securities, except in the ordinary course of business consistent with past
practice and in an amount, individually or in a series of related transactions,
not higher than US$100,000;

(iii) except as would be permitted by Section 7(a)(C), incurred or discharged
any liabilities or obligations except in the ordinary course of business
consistent with past practice;

(iv) forgiven or canceled any third party debts or claims or released or waived
any third party rights or claims, except in the ordinary course of business
consistent with past practice and in an amount, individually or in a series of
related transactions, not higher than US$ 100,000;

(v) mortgaged, pledged or subjected to any security interest, lien, lease or
other charge or encumbrance any of its assets in an amount, individually or
collectively, higher than US$100,000;

(vi) suffered any damage or destruction to or loss of its assets (whether or not
covered by insurance) that has materially adversely affected, or could
materially adversely affect, the Business;

(vii) acquired or disposed of any assets except in the ordinary course of
business consistent with past practice and in an amount, individually or in a
series of related transactions, not higher than US$100,000;

(viii) increased the compensation of any Employee except in accordance with
Section 3(m) of the Seller Disclosure Schedule;

(ix) made any payments to any person or entity except for payments related to
the Loral Liabilities (including the Loral Tax Liabilities) or in the ordinary
course of business consistent with past practice or loaned any money to any
person or entity (other than ordinary course advances of expenses to employees
consistent with past practice);

(x) formed or acquired or disposed of any interest in any corporation, company,
partnership, joint venture or other entity;

(xi) redeemed, purchased or otherwise acquired, or sold, granted or otherwise
disposed of, directly or indirectly, any of its capital stock or securities or
any rights to acquire such capital stock or securities, or agreed to change the
terms and conditions of any such rights or paid any dividends or made any
distribution to the holders of any Subsidiary’s capital stock, ownership
interests or other securities;

(xii) entered into or terminated any material agreement with any person or
group, or modified or amended in any material respect the terms of any existing
agreement except in the ordinary course of business consistent with past
practice and in an amount, individually or in a series of related transactions,
not higher than US$100,000;

(xiii) entered into, adopted or materially amended any employee benefit plan;

(xiv) materially changed its accounting methods; or

(xv) entered into any agreement (written or oral) to do any of the foregoing.

(r) Litigation. Except as otherwise listed in Section 3(r) of the Seller
Disclosure Schedule, there is no claim, action, suit or proceeding,
administrative or judicial, pending or, to Loral Holdings’ and each Subsidiary’s
knowledge, threatened, against or affecting any Subsidiary or involving any of
the Assets or the Business, at law or in equity or before any governmental
authority or arbitral body, including, without limitation, any claim, proceeding
or suit for the purpose of enjoining or preventing the consummation of the
transactions contemplated by this Agreement. No Subsidiary is subject to or in
default under any order, writ, injunction or decree of any court or any
governmental authority.

(s) Environmental Matters. Each Subsidiary has been and is in material
compliance in with all applicable laws relating to pollution or protection of
human health or the environment (including, without limitation, air, surface
water, ground water, land surface, subsurface strata, and natural resources)
(collectively, “Environmental Law”). No Subsidiary has received notice of or is
the subject of any pending or threatened actions, causes of action, claims,
investigations, demands or notices by any person or entity alleging liability
under, or non-compliance with, any Environmental Law. There are no present
circumstances that jeopardize the validity of or ability of any Subsidiary to
obtain, maintain and comply with all material permits and authorizations
required under Environmental Law. No Subsidiary has disposed of or released, or
caused or allowed the disposal or release of any pollutant, contaminant,
substance or material that is regulated under applicable Environmental Law as
harmful or potentially harmful to human health, natural resources or the
environment (“Hazardous Material”) (at a concentration or level, or in a
quantity, which requires a response action or remedial action under any
Environmental Law) at the Real Property. No Subsidiary has received notice of
any alleged liability, non-compliance or requirement to conduct a response or
remedial action under any Environmental Law with respect to the Real Property.
There is currently no (i) aboveground or underground storage tank used or
formerly used to store any Hazardous Material, or (ii) other Hazardous Materials
or Hazardous Material-containing equipment or material at the Real Property. No
Subsidiary has received any notice of any alleged liability of any Subsidiary
under any Environmental Law with respect to any disposal or release of any
Hazardous Material (at a concentration or level, or in a quantity, which
requires a response action or remedial action under any Environmental Law) at
any other real property. The Operating Subsidiary has delivered or made
available to Buyer copies of all relevant material environmental documentation
(other than attorney-client or work-product privileged materials), if any, that
is not older than ten years and that is in the possession and/or under the
control of any Subsidiary relating to the Real Property or the Business.

(t) True Copies. All documents furnished to Buyer by any Subsidiary or Loral
Holdings pursuant to this Agreement are true and correct copies, and there are
no amendments, modifications or side letters thereto except as set forth in such
documents.

(u) Proprietary Rights.

(i) Except as would not reasonably be expected to have a material adverse effect
on the Assets or the operation of the Business, the Operating Subsidiary owns
all patents, trademarks, service marks, copyrights, trade secrets, domain names
and other proprietary rights and technology (collectively, “Proprietary
Rights”), necessary to conduct the Business as it is currently conducted, or
possesses adequate licenses or other rights (including licenses for the use of
non-customized software), if any, therefor, without conflict with the rights of
others.

(ii) The Operating Subsidiary has the right to use the Proprietary Rights as
they are currently used without, to the knowledge of the Operating Subsidiary,
infringing or violating the rights of any third parties. No claim has been
asserted by any person to the ownership of or right to use any Proprietary Right
or challenging or questioning the validity or effectiveness of any license or
agreement constituting a part of any Proprietary Right. Each of the Proprietary
Rights is valid and subsisting, has not been canceled, abandoned or otherwise
terminated and, if applicable, has been duly issued or filed.

(v) Accounts Receivable. All accounts receivable of the Operating Subsidiary
that are reflected in its financial statements (other than accounts receivable
due from other Subsidiaries) represent or will represent valid obligations
arising from sales actually made or services actually performed by the Operating
Subsidiary in the ordinary course of business.

(w) Information Supplied. None of the information supplied or to be supplied by
any Subsidiary or Loral Holdings for inclusion or incorporation by reference in
the Form S-4 contemplated by Section 7(f) will, at the time the Form S-4 is
filed with the SEC, at any time it is amended or supplemented or at the time it
becomes effective under the Securities Act, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

4. Representations and Warranties of LGP and Loral Space. As of the date of this
Agreement and as of the Closing Date, LGP and Loral Space jointly and severally
represent and warrant to Buyer and Globalstar as follows:

(a) Organization. Each of LGP and Loral Space is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with full corporate power and authority to own, lease, and operate
its properties and to carry on its business as it has been and is presently
conducted.

(b) Authority. Each of LGP and Loral Space has full corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, and perform its respective obligations
hereunder and thereunder, and this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by all necessary and proper
corporate action of each of LGP and Loral Space. This Agreement constitutes, and
the other Transaction Documents to which LGP or Loral Space is a party, when
delivered, will constitute, the valid and legally binding obligations of LGP or
Loral Space, as the case may be, enforceable against such party in accordance
with their respective terms, except to the extent enforceability may be limited
by bankruptcy, insolvency, moratorium, or other similar laws affecting the
enforcement of creditors’ rights generally. Neither the execution and delivery
of this Agreement by LGP and Loral Space, nor the consummation of the
transactions contemplated hereby, will violate or conflict with, result in the
breach of, accelerate the performance required by, or constitute a default
under, (i) any provision of any order, ruling, judgment or decree of any court
or any agency of government, (ii) the governing documents of LGP and Loral
Space, as the case may be, or (iii) any mortgage, note, debt instrument, lease
or any other contract or agreement, written or oral, to which LGP or Loral Space
is a party or by which it or any of its properties is bound or affected, except,
in the case of clause (iii) hereof, for such violations, conflicts, breaches,
accelerations or defaults that would not reasonably be expected to have a
material adverse effect on the Assets or the operation of the Business.

(c) Brokers. Neither LGP nor Loral Space has expressly or impliedly engaged any
broker, finder or agent with respect to any transaction contemplated by this
Agreement.

(d) Information Supplied. None of the information supplied or to be supplied by
LGP or Loral Space for inclusion or incorporation by reference in the Form S-4
contemplated by Section 7(f) will, at the time the Form S-4 is filed with the
SEC, at any time it is amended or supplemented or at the time it becomes
effective under the Securities Act, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

(e) Quotas. LGP owns two of the Quotas free and clear of Encumbrances.

5. Representations and Warranties of DASA. As of the date of this Agreement and
as of the Closing Date, DASA represents and warrants to Buyer and Globalstar as
follows:

(a) Organization. DASA is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, with full corporate power
and authority to own, lease, and operate its properties and to carry on its
business as it has been and is presently conducted.

(b) Authority. DASA has full corporate power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, and perform its respective obligations hereunder and thereunder, and this
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by all necessary and proper corporate action of DASA. This
Agreement constitutes, and the other Transaction Documents to which DASA is a
party, when delivered, will constitute, the valid and legally binding
obligations of DASA, enforceable against DASA in accordance with their
respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, moratorium, or other similar laws affecting the
enforcement of creditors’ rights generally. Neither the execution and delivery
of this Agreement by DASA, nor the consummation of the transactions contemplated
hereby, will violate or conflict with, result in the breach of, accelerate the
performance required by, or constitute a default under, (i) any provision of any
order, ruling, judgment or decree of any court or any agency of government,
(ii) the governing documents of DASA, or (iii) any mortgage, note, debt
instrument, lease or any other contract or agreement, written or oral, to which
DASA is a party or by which it or any of its properties is bound or affected,
except, in the case of clause (iii) hereof, for such violations, conflicts,
breaches, accelerations or defaults that would not reasonably be expected to
have a material adverse effect on the Assets or the operation of the Business.

(c) Brokers. DASA has not expressly or impliedly engaged any broker, finder or
agent with respect to any transaction contemplated by this Agreement.

5A. Representations and Warranties of MBBras. As of the date of this Agreement
and as of the Closing Date, MBBras represents and warrants to Buyer and
Globalstar as follows:

(d) Organization. MBBras is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, with full corporate
power and authority to own, lease, and operate its properties and to carry on
its business as it has been and is presently conducted.

(e) Authority. MBBras has full corporate power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, and perform its respective obligations hereunder and thereunder, and this
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by all necessary and proper corporate action of MBBras. This
Agreement constitutes, and the other Transaction Documents to which MBBras is a
party, when delivered, will constitute, the valid and legally binding
obligations of MBBras, enforceable against MBBras in accordance with their
respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, moratorium, or other similar laws affecting the
enforcement of creditors’ rights generally. Neither the execution and delivery
of this Agreement by MBBras, nor the consummation of the transactions
contemplated hereby, will violate or conflict with, result in the breach of,
accelerate the performance required by, or constitute a default under, (i) any
provision of any order, ruling, judgment or decree of any court or any agency of
government, (ii) the governing documents of MBBras, or (iii) any mortgage, note,
debt instrument, lease or any other contract or agreement, written or oral, to
which is a party or by which it or any of its properties is bound or affected,
except, in the case of clause (iii) hereof, for such violations, conflicts,
breaches, accelerations or defaults that would not reasonably be expected to
have a material adverse effect on the Assets or the operation of the Business.

(f) Brokers. MBBras has not expressly or impliedly engaged any broker, finder or
agent with respect to any transaction contemplated by this Agreement.

(g) Quotas. MBBras owns one of the Quotas free and clear of Encumbrances.

6. Representations and Warranties of Buyer and Globalstar. As of the date of
this Agreement and as of the Closing Date, Buyer and Globalstar jointly and
severally represent and warrant to Sellers as follows:

(a) Organization. Globalstar is a corporation duly incorporated, validly
existing and in good standing under the laws of the state of Delaware, with full
corporate power and authority to own, lease, and operate its properties and to
carry on its business as it has been and is presently conducted. Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of Delaware, with full corporate power and authority to own,
lease, and operate its properties and to carry on its business as it has been
and is presently conducted.

(b) Authority. Each of Buyer and Globalstar has full corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, and perform its respective obligations
hereunder and thereunder, and this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by all necessary and proper
corporate action of each of Buyer and Globalstar. This Agreement constitutes,
and the other Transaction Documents to which Buyer or Globalstar is a party,
when delivered, will constitute, the valid and legally binding obligations of
Buyer or Globalstar, as the case may be, enforceable against such party in
accordance with their respective terms, except to the extent enforceability may
be limited by bankruptcy, insolvency, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally. Neither the execution
and delivery of this Agreement by Buyer and Globalstar, nor the consummation of
the transactions contemplated hereby, will violate or conflict with, result in
the breach of, accelerate the performance required by, or constitute a default
under, (i) any provision of any order, ruling, judgment or decree of any court
or any agency of government, (ii) the governing documents of Buyer or
Globalstar, or (iii) any mortgage, note, debt instrument, lease or any other
contract or agreement, written or oral, to which Buyer or Globalstar is a party
or by which it or any of its properties is bound or affected.

(c) Brokers. Neither Buyer nor Globalstar has expressly or impliedly engaged any
broker, finder or agent with respect to any transaction contemplated by this
Agreement.

(d) Globalstar Capitalization. The authorized capital stock of Globalstar
consists of (A) 800,000,000 shares of common stock, par value US$0.0001 per
share, of which 82,671,224 shares were issued and outstanding as of November 8,
2007, and (B) 100,000,000 shares of preferred stock, par value US$0.0001 per
share, none of which are issued or outstanding as of the date of this Agreement.
All of the issued and outstanding shares of Globalstar stock are, and all shares
reserved for issuance will be, upon issuance in accordance with the terms
specified in the instruments or agreements pursuant to which they are issuable,
duly authorized, validly issued, fully paid and nonassessable. Globalstar is the
sole owner of Buyer.

(e) Issuance. The Globalstar Stock to be issued in payment of the Purchase Price
has been duly and validly authorized, reserved for issuance and, when issued,
sold and delivered by Globalstar in accordance with the terms of this Agreement
for the consideration provided for herein, will have been duly and validly
issued, fully paid and nonassessable and issued in compliance with all
applicable federal and state securities laws and will be free of any Encumbrance
and free of any restrictions on transfer except any applicable restrictions
under Rule 145 of the Securities Act.

(f) Information Supplied. The Form S-4 contemplated by Section 7(f) will not, at
the time it becomes effective under the Securities Act, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided that neither Globalstar nor Buyer makes any representation or warranty
with respect to any information supplied or to be supplied by any Subsidiary,
Seller, Quota Seller or Loral Space for inclusion or incorporation by reference
in the Form S-4.

(g) Due Diligence. Buyer and Globalstar either directly or through their
respective representatives and advisors have conducted due diligence on the
Subsidiaries, the Assets, the Business and the Interests. To Buyer and
Globalstar’s knowledge, all documents, records and books pertaining to the
Subsidiaries have been made and are available to Buyer and Globalstar and their
representatives and advisors, and each of Buyer and Globalstar has had an
opportunity to ask questions of and receive answers from executives of the
Subsidiaries, the Sellers and Loral Space concerning the Subsidiaries, the
Assets, the Business and the Interests. Pursuant to Section 7(b) of this
Agreement, prior to Closing, Buyer and Globalstar shall continue to analyze all
relevant matters pertaining to the Subsidiaries, the Assets, the Business and
the Interests, including but not limited to those subject of representations and
warranties provided hereunder by Sellers, the Subsidiaries, LGP and Loral Space.
Globalstar is the owner and operator of the Globalstar network of low earth
orbiting satellites related to the Business and of other Globalstar service
providers (similar to the Operating Subsidiary) and is therefore fully familiar
with the overall nature of the Business. Each of Buyer and Globalstar or its
advisors have such knowledge and experience in financial and business matters
that they are capable of evaluating the merits and risks of consummating the
transactions contemplated hereunder. Nothing in this representation and warranty
shall limit Buyer or Globalstar’s ability to seek indemnity under Section 12
hereof.

7. Covenants.

(a) Interim Operations of the Business. Loral Space, Loral Holdings and each of
the Subsidiaries covenants and agrees that, after the date hereof and prior to
the Closing, unless Globalstar shall otherwise approve in writing and except as
otherwise expressly contemplated by this Agreement or as required by applicable
laws or regulations, the Business shall be conducted in the ordinary and usual
course and the Subsidiaries shall use their respective commercially reasonable
efforts to preserve their business organizations intact and maintain existing
relations and goodwill with governmental authorities, customers, suppliers,
distributors, creditors, lessors, employees and business associates and keep
available the services of the present employees and agents of the Business.
Without limiting the generality of the foregoing and in furtherance thereof,
from the date of this Agreement until the Closing, except (A) as otherwise
expressly required by this Agreement, (B) as Globalstar may approve in writing,
(C) as Loral Space, at its sole discretion, may deem necessary or convenient to
settle, pay or deal with existing liabilities of the Subsidiaries (including the
Loral Liabilities and the Loral Tax Liabilities), so long as such settlements
(i) are the financial responsibility of Loral Space pursuant to Section 12(a)
hereof or otherwise and (ii) could not reasonably be expected to materially
adversely affect the Assets or the operation of the Business following the
Closing, or (D) as set forth in Section 7(a) of the Seller Disclosure Schedule,
neither Loral Holdings nor any Subsidiary will, directly or indirectly, take any
action described in Section 3(q) hereof. In addition, without limiting the
generality of the foregoing, within five business days after the signing of this
Agreement, LDG shall pay (or shall cause the Operating Subsidiary to pay) to
Globalstar an amount (the “Satellite Service Fee Interim Payment”) equal to
(x) all amounts then owed under the Satellite Services Agreement after giving
effect to all and any discounts, rebates and deductions granted to LDG by
Globalstar (which discounts, rebates and deductions shall be no less than those
accorded by Globalstar to other independent gateway operators) less
(y) US$500,000, and LDG shall thereafter pay (or cause the Operating Subsidiary
to pay) to Globalstar all amounts owed under the Satellite Services Agreement as
they come due after giving effect to all and any discounts, rebates and
deductions granted to LDG by Globalstar (which discounts, rebates and deductions
shall be no less than those accorded by Globalstar to other independent gateway
operators) (the “Satellite Service Fee Current Payments”). The parties agree
that the amount of the Satellite Service Fee Interim Payment as of October 31,
2007 is US$290,407.89.

(b) Access and Information.

(i) Each Subsidiary shall, and Loral Holdings and Loral Space shall cause each
Subsidiary to, give Buyer and Globalstar, and their counsel, accountants and
other representatives full access during normal business hours, throughout the
period prior to the Closing Date, to all property, books, leases, contracts,
commitments and records of such Subsidiary and the Business, and each Subsidiary
shall cause to be furnished to Buyer and Globalstar and their representatives
during such period all of such information concerning such operations as Buyer
and Globalstar and their representatives may reasonably request. Each Subsidiary
shall, and Loral Holdings and Loral Space shall cause each Subsidiary to, permit
Buyer and Globalstar to make any investigations of the Real Property and the
Assets, including, without limitation, environmental investigations, as Buyer
determines in its sole discretion. Until Closing, Buyer and Globalstar and their
counsel, accountants and other representatives shall not disclose to persons
outside of Buyer and Globalstar any confidential or proprietary information of
any Subsidiary or the Business or information of others that any Subsidiary is
obligated to maintain in confidence, which is obtained by Buyer pursuant to this
Section 7(b). Each Subsidiary shall, and Loral Holdings and Loral Space shall
cause each Subsidiary to, make available to Buyer and Globalstar true copies of
all Contracts listed on Section 3(k) of the Seller Disclosure Schedule prior to
Closing. The parties acknowledge that Globalstar, the Operating Subsidiary and
Loral Space have previously executed a Confidentiality Agreement dated
August 21, 2006 (the “Confidentiality Agreement”), which Confidentiality
Agreement will continue in full force and effect in accordance with its terms,
and Globalstar will hold, and will cause Buyer and Globalstar’s and Buyer’s
respective directors, officers, employees, agents and advisors (including
attorneys, accountants, consultants, bankers and financial advisors) to hold,
all Information (as defined in the Confidentiality Agreement) confidential in
accordance with the terms of the Confidentiality Agreement (as if Buyer, in
addition to Globalstar, were a signatory thereto). In the event the transactions
contemplated by this Agreement fail to close, for whatever reason, Buyer and
Globalstar shall return all Information disclosed under the Confidentiality
Agreement to the Disclosing Party (as defined in the Confidentiality Agreement).

(ii) Loral Holdings shall cause to be provided to Globalstar as soon as
available, but not later than the 45th day after the end of the applicable
month, financial statements of the Operating Subsidiary, including a balance
sheet, statement of operations and statement of cash flows, in each case as of
and for each month ending during the term of this Agreement. In addition, Loral
Holdings shall cause to be provided to Globalstar as soon as available, but not
later than the 15th day after the end of the applicable month, a “churn report”
showing changes to the Business’s customer base during such month for each month
ending during the term of this Agreement.

(iii) Each of Loral Holdings, Loral Space, LGP, DASA, MBBras and each Subsidiary
shall provide prompt written notice to Globalstar of the occurrence of any event
prior to the Closing which would (or which with notice or the passage of time
would), if such event had occurred prior to the date hereof, cause or constitute
a breach of any of the representations or warranties of such party in this
Agreement. Loral Holdings shall also provide Globalstar with prompt written
notice of any material change in the normal course of the Subsidiaries’
business, results of operations or financial condition, other than changes
resulting from Constellation Service Matters.

(iv) Each of Buyer and Globalstar shall provide prompt written notice to each of
Loral Holdings, Loral Space, LGP, DASA, MBBras and each Subsidiary of the
occurrence of any event prior to the Closing which would (or which with notice
or the passage of time would), if such event had occurred prior to the date
hereof, cause or constitute a breach of any of the representations or warranties
of such party in this Agreement.

(c) Consents and Regulatory Approvals. The parties acknowledge that the
Operating Subsidiary has filed an application with Anatel for approval of the
transactions contemplated by this Agreement. The parties shall promptly, prepare
and file all necessary documentation, to effect all necessary (or, in the case
of Anatel, all additional) applications, notices, petitions and filings, and
shall use reasonable best efforts to take or cause to be taken all actions, and
do or cause to be done all things in order to obtain all Required Consents. The
parties agree that they will consult and cooperate with each other with respect
to the obtaining of all Required Consents.

(d) Exclusivity. Sellers and the Subsidiaries shall not, nor shall they
authorize or permit any of their directors, officers or employees to, and
Sellers and the Subsidiaries shall use their reasonable best efforts to cause
any investment banker, financial advisor, services provider, consultant,
attorney, accountant or other representative acting on behalf of it or any of
its subsidiaries not to, directly or indirectly, (i) solicit, initiate or
encourage (including by way of furnishing information), or knowingly take any
other action designed to facilitate, any inquiries or the making of any proposal
that constitutes a Seller Acquisition Proposal (as defined below) or
(ii) participate in any negotiations or discussions regarding any Seller
Acquisition Proposal. For purposes of this Agreement, “Seller Acquisition
Proposal” means any bona fide inquiry, proposal or offer from any person
relating to (i) any direct or indirect acquisition or purchase of any assets or
business that constitutes 10% or more of the net revenues, net income or the
assets of the Business, (ii) any direct or indirect acquisition or purchase of
10% or more of any class of voting securities of any Subsidiary, or (iii) any
merger, consolidation, business combination, recapitalization, liquidation,
dissolution or similar transaction involving any Subsidiary, in each case other
than the transactions contemplated by this Agreement. In addition, Sellers and
the Subsidiaries shall as promptly as practicable advise Globalstar, orally and
in writing, of any request for information or of any Seller Acquisition Proposal
(and in any case within 24 hours of such request or the receipt of such Seller
Acquisition Proposal), the principal terms and conditions of such request or
Seller Acquisition Proposal and the identity of the person making such request
or Seller Acquisition Proposal. Sellers and Subsidiaries shall keep Globalstar
informed of the status and details (including amendments or proposed amendments)
of any such request or Seller Acquisition Proposal as promptly as practicable

(e) Noncompetition and Nonsolicitation.

(i) For a period of three (3) years after the Closing, Loral Space shall not,
within Brazil (the “Territory”), directly or indirectly, invest in, own, manage,
operate, finance, control, advise, render services to, or guarantee the
obligations of any person engaged in or planning to become engaged in the
business of selling mobile satellite telephony or mobile satellite data services
using low earth orbiting satellites (the “MSS Business”); provided, however,
that Loral Space may own, purchase, or otherwise acquire up to (but not more
than) five percent (5%) of any class of the securities of any person engaged in
the MSS Business in the Territory (but may not otherwise participate in the
activities of such person) if such securities are publicly traded.

(ii) For a period of three (3) years after the Closing, Loral Space shall not,
directly or indirectly: (i) solicit, for the purpose of providing MSS Business,
the business of any person who is or hereafter becomes a customer of the
Business in the Territory; (ii) cause, induce, or attempt to cause or induce any
customer, supplier, services provider, officer, manager, employee or consultant
of the Business or other person having a business relationship with the Business
in the Territory to cease doing business with Buyer, to deal with any MSS
Business competitor of Buyer, or in any way interfere with its relationship with
Buyer in the Territory; (iii) cause, induce, or attempt to cause or induce any
customer, supplier, services provider, officer, manager, employee or consultant
of any Subsidiary, or other person having a business relationship with any
Subsidiary on the Closing or within the year preceding the Closing to cease
doing business with Buyer and/or any Subsidiary, to deal with any MSS Business
competitor of Buyer and/or any Subsidiary, or in any way interfere with its
relationship with Buyer and/or any Subsidiary; or (iv) hire, retain, or attempt
to hire or retain any employee or independent contractor of Buyer or any
Subsidiary or in any way interfere with the relationship between Buyer and/or
any Subsidiary and any of its officers, managers, employees or independent
contractors.

(iii) If a final judgment of an administrative or a judicial court or tribunal
of competent jurisdiction determines that any term or provision contained in
Sections 7(e)(i)-(ii) is invalid or unenforceable, then the parties agree that
the court or tribunal will have the power to reduce the scope, duration, or
geographic area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 7(e)
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. Loral Space acknowledges and agrees that this
Section 7(e) is reasonable and necessary to protect and preserve Buyer’s
legitimate business interests and the value of the Interests and the Business
and to prevent any unfair advantage conferred on Loral Space.

(f) Registration of Globalstar Stock. Not later than five (5) business days
after receiving from Loral Space and the Subsidiaries all necessary information
pertaining to the Subsidiaries, the Sellers or Loral Space, as the case may be
(including all information necessary to prepare pro forma financial statements,
if any), Globalstar shall prepare and file with the Securities and Exchange
Commission (the “SEC”) a registration statement on Form S-4 (the “Form S-4”) in
connection with the registration under Section 5 of the Securities Act, of the
Globalstar Stock to be issued to Loral Space as contemplated by this Agreement.
Loral Space and the Subsidiaries shall provide such information and assistance
as Globalstar may reasonably request and as may be reasonably necessary to
complete the Form S-4. Globalstar shall also take any action required to be
taken under any applicable state securities laws in connection with the issuance
of the Globalstar Stock contemplated hereby, and each party shall furnish all
information concerning itself and its owners as may be reasonably requested in
connection with any such action. If prior to the Closing any event occurs with
respect to Loral Space, Globalstar or any subsidiary of any of the foregoing, or
any change occurs with respect to information supplied by or on behalf of
Subsidiaries or Loral Space, on the one hand, or Globalstar, on the other hand,
for inclusion in the Form S-4 that, in each case, is required to be described in
an amendment of, or a supplement to, the Form S-4, Loral Space or Globalstar, as
applicable, shall promptly notify the other of such event, and Loral Space or
Globalstar, as applicable, shall cooperate with the other in the prompt filing
with the SEC of any necessary amendment or supplement to the Form S-4. If, at
any time prior to the Closing, any party should discover any information
relating to any party, or any of their respective affiliates, directors or
officers, that should be set forth in an amendment or supplement to the Form S-4
so that it would not include any misstatement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, the party that
discovers such information shall promptly notify the other parties and
Globalstar shall use best efforts to file an appropriate amendment or supplement
describing such information promptly with the SEC. Globalstar shall use its best
efforts to have the Form S-4 declared effective under the Securities Act as
promptly as practicable after filing.

(g) NASDAQ Listing. Globalstar shall use its best efforts to cause the shares of
Globalstar Stock issuable to Loral Space as contemplated by this Agreement to be
approved for listing on NASDAQ as promptly as practicable after the date of this
Agreement, and in any event, prior to the Closing Date.

(h) Employees. Buyer has provided Loral Space with a list of the Employees as of
July 2007 (the “July List”)and designated those Employees whose employment Buyer
wishes to terminate prior to or at the Closing (the “Terminated Employees”).
Buyer may after the date of this Agreement make amendments or modifications to
such list, provided, however, that the number of Terminated Employees shall in
no event exceed 50% of the total number of Employees on the July List.
Globalstar and Loral Space and their respective subsidiaries shall work together
to jointly notify the Terminated Employees of this workforce reduction prior to
the Closing; provided, however, that Globalstar and its subsidiaries shall not
communicate the proposed termination of the Terminated Employees to any Employee
or officer of the Operating Subsidiary without the prior written approval of
Loral Space. Loral Space shall indemnify Buyer, Globalstar and the Subsidiaries
for all severance costs and other Damages arising from or relating to the
termination of the Terminated Employees pursuant to Section 12 hereof. After
Closing, the Operating Subsidiary shall and Buyer and Globalstar shall cause the
Operating Subsidiary to provide Loral Space and its representatives and advisors
with all and any data, documents (including employment termination agreements
and powers of attorney, if the case may be) and reasonable assistance required
for Loral Space to lead and handle the procedures for the ratification of the
termination of the Terminated Employees before the competent authorities and
unions.

(i) Public Announcements. The parties will consult with each other before
issuing, and provide each other the reasonable opportunity to review, comment
upon and concur with, any press release or other public statements with respect
to the transactions contemplated by this Agreement, and shall not issue any such
press release or make any such public statement prior to such consultation,
except as any party, after consultation with counsel, determines is required by
applicable law or applicable rule or regulation of a national securities
exchange.

(j) Further Assurances. The parties shall cooperate reasonably with each other
and with their respective representatives in connection with any steps required
to be taken as part of their respective obligations under this Agreement, and
shall: (i) furnish upon request to each other such further information;
(ii) execute and deliver to each other such other documents; and (iii) do such
other acts and things, all as the other party may reasonably request for the
purpose of carrying out the intent of this Agreement and the transactions
contemplated hereby.

(k) Retention of and Access to Records; Cooperation. From the Closing, until the
third anniversary of the Closing, or until the expiration of any applicable
sales, income or other tax statute of limitations, if later, Sellers shall not,
without the prior written consent of Buyer, destroy any records pertaining to
the Business or the Assets existing at the Closing and in the possession of
Sellers. Sellers shall provide reasonable access to Buyer to review any such
records and to make copies thereof and shall provide reasonable cooperation to
Buyer in connection with the transfer of ownership of the Interests, preparation
of tax returns and reports, and the resolution of any claims, litigation or
disputes concerning the Interests, the Contracts, or the Business.

(l) CISA Tax Reimbursements. Buyer and Globalstar are aware that the Operating
Subsidiary, with the assistance of LDG and Loral Space, is seeking certain
tax-related reimbursements from CISA Trading S.A. (the “CISA Tax
Reimbursements”). The Operating Subsidiary expects to receive approximately
US$2,500,000 in connection with the CISA Tax Reimbursements, in one or more
installments, prior to or after the Closing, a substantial portion of which has
been received as of the date of this Agreement. Buyer and Globalstar agree and
acknowledge that the economic benefit of the CISA Tax Reimbursement belongs to
and shall revert entirely to Loral Space, even if the CISA Tax Reimbursements
are partially received by the Operating Subsidiary after the Closing Date. In
this regard, the parties agree that (i) all CISA Tax Reimbursements received by
the Operating Subsidiary after the Closing shall be deposited by the Operating
Subsidiary in a separate segregated bank account of the Operating Subsidiary
(the “CISA Separate Account”); and (ii) the Operating Subsidiary shall (and
Globalstar, Buyer and LDG, as the case may be, shall cause the Operating
Subsidiary to) use and invest all monies deposited in the CISA Separate Account
exclusively in accordance with the instructions given to the Operating
Subsidiary in writing by Loral Space from time to time, both prior to the
Closing (subject to Section 7(a)) and after the Closing. If, after the Closing,
Loral Space instructs the Operating Subsidiary to use any proceeds of the CISA
Separate Account to pay or settle any Loral Liabilities (including Loral Tax
Liabilities), amounts so used by the Operating Subsidiary shall be offset
against monies owed by Loral Space to Globalstar under Section 12(f)(ii) of this
Agreement. In turn, if Loral Space instructs the Operating Subsidiary to forward
any proceeds of the CISA Separate Account to Loral Space, then within three
(3) business days after receipt of such instruction either the Operating
Subsidiary shall remit funds to Loral Space or Globalstar shall deliver relevant
amounts in US dollars to Loral Space in the US, in which case, for purposes of
currency conversion, the PTAX 800 (Venda) currency exchange rate published by
the Central Bank of Brazil on the first business day prior to the date on which
Globalstar delivers funds to Loral Space shall apply (the “CISA Exchange Rate”).
If after Closing any third party seizes or otherwise imposes any encumbrance or
restriction on the CISA Separate Account or on the use by the Operating
Subsidiary of the proceeds deposited therein, Globalstar shall, upon request of
Loral Space, deliver to Loral Space in the United States an amount in US dollars
equivalent to the total amount deposited in the CISA Separate Account, in which
case, for purposes of currency conversion, the CISA Exchange Rate shall apply
and thereafter the proceeds in the CISA Separate Account shall be for the sole
benefit of the Operating Subsidiary and this Section 7(l) shall cease to apply
provided that no further CISA Tax Reimbursements are due to be received by the
Operating Subsidiary. After Closing, the Operating Subsidiary shall, and Buyer
and Globalstar shall cause the Operating Subsidiary to, (x) provide Loral Space
and its representatives and advisors with all and any data, documents (including
powers of attorney, as the case may be) and reasonable assistance required for
Loral Space to lead any negotiations, communications or discussions and enter
into agreements with CISA Trading S.A. directly or indirectly related to the
CISA Tax Reimbursement; (y) abide by the instructions of Loral Space in
connection with any negotiations, communications, discussions and agreements
with CISA Trading S.A. directly or indirectly related to the CISA Tax
Reimbursement; (w) take no action before CISA Trading S.A. without the prior
written approval of Loral Space; and (z) provide Loral Space with all and any
data and documents related to the CISA Separate Account that are reasonably
requested by Loral Space. Loral Space will indemnify the Operating Subsidiary
and its affiliates for any taxes incurred by the Operating Subsidiary as a
result of the Operating Subsidiary’s receipt of the CISA Tax Reimbursements and
its compliance with the terms of this Section 7(l).

(m) Change of Corporate Names. After the Closing, no Subsidiary shall use or
refer to the words “Loral” and/or “DASA” in its corporate name or otherwise. As
soon as practicable, but in no event later than 15 days, after Closing, each
Subsidiary shall, and Buyer and Globalstar shall cause each Subsidiary to, take
all actions necessary to comply with this Section 7(m), including (as the case
may be) amending their respective governing documents to provide for a change in
their corporate names.

(n) Competition Filing. Buyer shall timely notify the competent antitrust and
competition authorities in Brazil, including the Administrative Council of
Economic Defense (the “CADE”), if any such notification is required under
Brazilian law (the “Competition Filing”) of the transactions contemplated by
this Agreement and the other Transaction Documents. Loral Space and its
subsidiaries shall cooperate with Buyer by providing all information reasonably
requested by it in connection with the Competition Filing. All costs and
expenses related to the Competition Filing (including the filing fee) shall be
paid by the parties as set forth in Section 22. The parties agree and
acknowledge that issuance of a final ruling by CADE is not a condition for
Closing.

8. Conditions Precedent to Buyer’s and Globalstar’s Obligations at the Closing.
All obligations of Buyer and Globalstar to complete the purchase of the
Interests and the other actions listed in Section 10 below are subject to the
fulfillment prior to or at the Closing of each of the following conditions:

(a) No (i) temporary restraining order or preliminary or permanent injunction or
other order by any governmental authority of competent jurisdiction preventing
consummation of the transactions contemplated hereby or (ii) applicable law
prohibiting consummation of the transactions contemplated hereby (collectively,
“Restraints”) shall be in effect, and no governmental authority shall have
instituted (or if instituted, shall not have withdrawn) any action, suit, claim,
hearing, investigation or other proceeding seeking to enjoin or prohibit the
consummation of the transactions contemplated hereby;

(b) All consents, approvals and transfers required from governmental authorities
and other third parties in order to consummate the transactions contemplated by
this Agreement (including, without limitation, approvals from governmental
authorities necessary to permit the change of control of the Operating
Subsidiary, and consents from third parties necessary under any Contracts and
leases of Real Property, but excluding the Competition Filing) (collectively,
“Required Consents”), shall have been obtained, in form and substance reasonably
satisfactory to Buyer, and without the imposition of any term, condition or
consequence the acceptance of which would, individually or in the aggregate,
reasonably be expected to have or result in a material adverse effect on the
operation of the Business following the Closing (provided, however, that the
receipt of any Required Consents, which if not received, individually or the
aggregate, would not reasonably be expected to materially adversely affect Buyer
or Globalstar or the Assets or operation of the Business following the Closing,
shall not be a condition to Buyer’s and Globalstar’s obligations to complete the
purchase of the Interests and the other actions listed in Section 10 below);

(c) No material adverse change in the Assets, the Business, or the Business’
results of operations, financial condition or prospects shall have occurred
since June 30, 2007, provided, however, that changes in the Assets, the Business
or the Business’ results of operations, financial condition or prospects
directly or indirectly related to or resulting from Constellation Service
Matters shall not be considered material adverse changes. “Constellation Service
Matters” means service issues related to any degraded performance of the
Globalstar satellite constellation;

(d) Sellers and/or the Subsidiaries, as applicable, shall have delivered to
Buyer and/or Globalstar, all of the items listed in Section 10(b) below;

(e) Each of the representations and warranties of Loral Holdings, LGP, Loral
Space and each Subsidiary set forth in this Agreement shall be true and complete
in all material respects at the Closing Date as if then made (without giving
effect to any materiality or material adverse effect qualifiers in such
representations and warranties), and Buyer shall have received a certificate
executed by a duly empowered representative of Loral Holdings, LGP, Loral Space
and each Subsidiary, as applicable, to that effect;

(f) Each of the representations and warranties of DASA and MBBras set forth in
this Agreement shall be true and complete in all material respects at the
Closing Date as if then made (without giving effect to any materiality or
material adverse effect qualifiers in such representations and warranties), and
Buyer shall have received a certificate executed by a duly empowered
representative of DASA and MBBras, as applicable, to that effect;

(g) Sellers and each Subsidiary shall have performed all covenants to be
performed by each of them hereunder prior to the Closing, and Buyer shall have
received a certificate executed by a duly empowered representative of Loral
Space to that effect;

(h) At Closing, the Subsidiaries collectively shall have cash on hand in an
amount equal to or greater than the aggregate amount of Loral Liabilities set
forth on the Closing Account Balance Schedule that are installments of Financed
Liabilities or other scheduled payments, in each case, that are or will become
due within 30 days of the Closing;

(i) The credit facility between the Operating Subsidiary and Banco Bradesco S.A.
and the credit facility between the Operating Subsidiary and Banco Sudameris
Brasil S.A./Banco ABN Amro Real S.A. shall have been terminated without further
liability to the Operating Subsidiary, and evidence of such termination shall
have been provided to Globalstar to Globalstar’s reasonable satisfaction;

(j) To the extent that the Operating Subsidiary has received all or a portion of
the CISA Tax Reimbursements prior to the Closing Date, LDG or the Operating
Subsidiary shall have paid to Globalstar the Satellite Service Fee Interim
Payment and the Satellite Service Fee Current Payments in accordance with
Section 7(a) of this Agreement;

9. Conditions Precedent to Sellers’ Obligations. All obligations of Sellers to
complete the sale of the Interests and the other actions listed in Section 10
below are subject to the fulfillment prior to or at the Closing of the following
conditions:

(a) No Restraint shall be in effect, and no governmental authority shall have
instituted (or if instituted, shall not have withdrawn) any action, suit, claim,
hearing, investigation or other proceeding seeking to enjoin or prohibit the
consummation of the transactions contemplated hereby;

(b) All Required Consents shall have been obtained, in form and substance
reasonably satisfactory to Sellers, and without the imposition of any term,
condition or consequence the acceptance of which would, individually or in the
aggregate, reasonably be expected to have or result in a material adverse effect
on the Sellers or Loral Space following the Closing (provided, however, that the
receipt of any Required Consents, which if not received, individually or the
aggregate, would not reasonably be expected to adversely affect Sellers or Loral
Space following the Closing, shall not be a condition to Sellers’ obligations to
complete the sale of the Interests and the other actions listed in Section 10
below);

(c) The Form S-4 shall have become effective under the Securities Act and shall
not be the subject of any stop order or proceedings seeking a stop order and all
state securities and “blue sky” authorizations necessary to carry out the
transactions contemplated hereby shall have been obtained and be in effect, and
the shares of Globalstar Stock payable as the Purchase Price shall have been
approved for listing on the NASDAQ;

(d) Buyer and/or Globalstar, as applicable, shall have delivered to Sellers and
Loral Space, as the case may be, the items set forth in Section 10(a) below;

(e) Each of the representations and warranties of Buyer and Globalstar set forth
in this Agreement shall be true and complete in all material respects at the
Closing Date as if then made, and Sellers shall have received a certificate
executed by a duly empowered representative of Buyer and Globalstar to that
effect, provided, however, that if Sellers elect to waive the condition set
forth in Section 9(c), such certificate may exclude the bring-down of the
representation and warranty set forth in Section 6(e) to the effect that the
Globalstar Stock is free of any restrictions on transfer, and Globalstar’s and
Buyer’s compliance with Sections 7(f) and 7(g) after the date of Sellers’
election to waive the condition set forth in Section 9(c) shall be deemed
waived; and

(f) Buyer and Globalstar shall each have performed all covenants to be performed
by it hereunder prior to the Closing, and Sellers shall have received a
certificate executed by a duly empowered representative of Buyer and Globalstar
to that effect.

10. Transactions at Closing.

(a) At the Closing, Buyer and/or Globalstar, as applicable, shall deliver to
Sellers and/or Loral Space, as applicable, against delivery by Sellers and or
Subsidiaries of the items described in Section 10(b) below:

(i) The Purchase Price as set forth in Section 1(b);

(ii) The executed Transfer Agreement and the executed Amendment;

(iii) Certified copies of resolutions of the sole owner of Buyer authorizing the
transactions referred to herein; and

(iv) Evidence of the effectiveness of the Registration Statement.

(b) At the Closing, Loral Holdings, DASA, Quota Sellers and/or each of the
Subsidiaries shall deliver to Buyer as applicable the following against delivery
by Buyer of the items described in Section 10(a) above:

(i) The executed Transfer Agreement and the executed Amendment;

(ii) Evidence satisfactory to Buyer of release of all liens or encumbrances on
the Assets, if any, except for liens and encumbrances set forth on Section 3(c)
of the Seller Disclosure Schedule;

(iii) Evidence of good standing of Sellers and each Subsidiary in the
jurisdiction of its incorporation or organization (as far as the Operating
Subsidiary and Holdings are concerned, such evidence shall correspond to the
so-called “Ficha de Breve Relato Completa” issued by the State of Rio de Janeiro
Board of Trade);

(iv) Certified copies of the governing documents of each Subsidiary;

(v) Resolutions of Sellers, the Quota Sellers and each Subsidiary (each
certified by the Secretary of such Subsidiary or Sellers or a partners’ meeting
registered at the competent Commercial Registry, as the case may be) authorizing
this Agreement and the transactions contemplated hereunder; and

(vi) Resignation letters executed by each officer and director of LDG, in form
and substance satisfactory to Globalstar.

11. Survival of Covenants, Representations and Warranties. All representations
and warranties contained in this Agreement shall survive the Closing for a
period of 12 months, notwithstanding any knowledge or investigation acquired
with respect thereto, except that the representations and warranties contained
in Sections 3(a), 3(b), 3(d), 3(e)(i), 4(a), 4(b), 4(e), 5(a), 5(b), 5A(a),
5A(b) and 5A(d) (the “Seller Special Representations”) and in Sections 6(a),
6(b), 6(d) and 6(e) (the “Buyer Special Representations”) shall survive without
limitation. All covenants and agreements contained herein that by their terms
are to be performed in whole or in part, or which prohibit actions subsequent to
the Closing, shall survive the Closing in accordance with their terms, and all
other covenants and agreements contained herein shall not survive the Closing
and shall thereupon terminate. The termination or expiration of representations,
warranties and covenants as set forth herein shall not affect the Globalstar
Indemnified Parties’ ability to seek indemnity under Sections 12(a)(iii) and
12(a)(iv) below.

12. Indemnification.

(a) By Loral Space. Subject to the terms and conditions of this Agreement, Loral
Space agrees to indemnify, defend and hold harmless Buyer, Globalstar, and after
the Closing, the Subsidiaries, their respective affiliates (including, after
Closing, the Subsidiaries), successors and assigns and their respective
officers, directors, employees, agents, owners and managers (collectively, the
“Globalstar Indemnified Parties”), from and against all claims, losses
(including difference in value between what was represented and the actual
value), liabilities, damages, costs (including costs of remediation) and
expenses (including interest, penalties, costs of investigation and reasonable
attorneys’ and experts’ fees) to the exclusion of indirect damages, loss of
revenues or profits and consequential damages (collectively, “Damages”) based
upon, arising out of or otherwise in respect of: (i) any breach by any
Subsidiary, any Seller, any Quota Seller or Loral Space of any of the
representations or warranties made by any of them in this Agreement or in any
certificate or instrument delivered pursuant to this Agreement; (ii) any breach
by any Subsidiary, any Seller, any Quota Seller or Loral Space of any of the
covenants or agreements made by any of them in this Agreement; (iii) all
liabilities related to taxes on the balance sheet of the Operating Subsidiary at
June 30, 2007 (the “Loral Tax Liabilities”) and any liability resulting from the
failure of Holdings’ capital to be fully paid as of the Closing; or (iv) any
assertion by a party unaffiliated with Globalstar against Buyer, Globalstar or
any Subsidiary of any liability, obligation, indebtedness or claim, whether
known or unknown at the Closing, arising from or related to (A) the operation of
the Business or ownership of the Assets prior to the Closing, or (B) any
liability of any Subsidiary existing as of the Closing Date, but not including
any of the following liabilities: (x) the Operating Subsidiary’s liabilities
under the Contracts identified in Section 3(k) of the Seller Disclosure Schedule
(but excluding any liabilities existing as of the Closing Date as a result of a
breach of or default under any such Contract by the Operating Subsidiary other
than a breach of or default under any such Contract directly or indirectly
related to Constellation Service Matters); (y) all liabilities (including
accounts payable and liabilities related to taxes) arising in the ordinary
course of the Business not older than 30 days as of the Closing (but not
including any taxes for which the triggering event arose more than 30 days prior
to the Closing); and (z) all liabilities directly or indirectly related to
Constellation Service Matters or caused by Buyer or Globalstar or to the
Employees other than the Terminated Employees (collectively, the “Assumed
Liabilities”). Loral Space shall not be obligated to indemnify, defend and hold
harmless the Globalstar Indemnified Parties pursuant Section 12(a)(i) unless and
until the aggregate amount of Damages incurred or sustained by the Globalstar
Indemnified Parties relating to, or arising out of or in connection with, the
matters set forth in Section 12(a)(i) exceeds an amount equal to US$100,000 (the
“Minimum Indemnification Threshold”), in which case Loral Space shall have an
indemnification and payment obligation for all such amounts that exceed the
Minimum Indemnification Threshold; provided, however, that in no event shall
Loral Space’s maximum aggregate indemnification and payment liability for all
Damages under Section 12(a)(i) exceed US$3,000,000 (the “Cap”). Notwithstanding
the foregoing, the Cap shall not apply to indemnification of, or payment to, the
Globalstar Indemnified Parties for or with respect to Damages related to any
breach by any Subsidiary, any Seller, any Quota Seller or Loral Space of any of
the Seller Special Representations, and neither the Minimum Indemnification
Threshold nor the Cap set forth in this Section 12(a) shall apply to
indemnification of, or payment to, the Globalstar Indemnified Parties for or
with respect to Damages related to the matters set forth in Section 12(a)(ii),
Section 12(a)(iii) or Section 12(a)(iv).

(b) By Buyer and Globalstar. Buyer and Globalstar, jointly and severally, agree
to indemnify, defend and hold harmless Sellers, the Quota Sellers, Loral Space,
and/or, prior to Closing, the Subsidiaries, their respective affiliates,
successors and assigns and their respective current and past officers,
directors, employees, attorneys-in-fact and agents (collectively, the “Loral
Indemnified Parties”) from and against all Damages based upon, arising out of or
otherwise in respect of: (i) any breach by Buyer or Globalstar of any of the
representations or warranties made by Buyer or Globalstar in this Agreement or
in any certificate or instrument delivered pursuant to this Agreement; (ii) any
breach by Buyer or Globalstar of any of the covenants or agreements made by
Buyer or Globalstar in this Agreement; (iii) assertion against any Loral
Indemnified Party of any Assumed Liability; or (iv) any assertion against a
Loral Indemnified Party of any liability, obligation, indebtedness or claim
arising from or related to the ownership, possession and use of the Assets and
the operation of the Business from and after the Closing (other than a
liability, obligation, indebtedness or claim asserted by Globalstar or Buyer or,
following the Closing, any Subsidiary under this Agreement). Buyer and
Globalstar shall not be obligated to indemnify, defend and hold harmless the
Loral Indemnified Parties pursuant Section 12(b)(i) unless and until the
aggregate amount of Damages incurred or sustained by the Loral Indemnified
Parties relating to, or arising out of or in connection with, the matters set
forth in Section 12(b)(i) exceeds an amount equal to the Minimum Indemnification
Threshold, in which case Buyer and Globalstar shall have an indemnification and
payment obligation for all such amounts that exceed the Minimum Indemnification
Threshold; provided, however, that in no event shall Buyer’s and Globalstar’s
maximum aggregate indemnification and payment liability for all Damages under
Section 12(b)(i) exceed the Cap. Notwithstanding the foregoing, the Cap shall
not apply to indemnification of, or payment to, the Loral Indemnified Parties
for or with respect to Damages related to any breach by Buyer or Globalstar of
any of the Buyer Special Representations, and neither the Minimum
Indemnification Threshold nor the Cap set forth in this Section 12(b) shall
apply to indemnification of, or payment to, the Loral Indemnified Parties for or
with respect to Damages related to the matters set forth in Section 12(b)(ii),
Section 12(b)(iii) or Section 12(b)(iv).

(c) Indemnity for Securities Law Matters.

(i) Buyer and Globalstar, jointly and severally, agree to indemnify, defend and
hold harmless Sellers, Loral Space, their respective affiliates, successors and
assigns and their respective officers, directors, employees, and agents from and
against all Damages based upon, arising out of or otherwise in respect of any
violation of the Securities Act, insofar as such Damages arise out of or are
based upon any untrue statement of any material fact contained in the Form S-4,
final prospectus, preliminary prospectus, or prospectus supplement contained
therein or filed with the SEC, or any amendment or supplement thereto, or any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading; provided,
that Buyer and Globalstar shall not be liable in any case to the extent that any
loss (or actions in respect thereof) arises out of or is based upon an untrue
statement or omission made in the Form S-4, final prospectus, amendment or
supplement in reliance upon and in conformity with information furnished in
writing to Buyer and Globalstar by the Subsidiaries or Loral Space and stated to
be specifically for use therein.

(ii) Loral Space agrees to indemnify, defend and hold harmless Buyer and
Globalstar their respective affiliates, successors and assigns and their
respective officers, directors, employees, and agents from and against all
Damages based upon, arising out of or otherwise in respect of any violation of
the Securities Act, insofar as such Damages arise out of or are based upon any
untrue statement of any material fact contained in the Form S-4, final
prospectus or prospectus supplement contained therein or filed with the SEC, or
any amendment or supplement thereto, or any omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a prospectus, in the light of the circumstances under which they
were made) not misleading, if such untrue statement or omission was made in
reliance upon and in conformity with written information furnished to Buyer and
Globalstar by the Subsidiaries or Loral Space specifically stating that it is
for use in the preparation of the Form S-4, final prospectus, amendment or
supplement.

(iii) No person guilty of fraudulent misrepresentation within the meaning of the
Securities Act shall be entitled to contribution from any person not guilty of
such fraudulent misrepresentation.

(d) Third Party Claims. Promptly after receipt by a party entitled to
indemnification hereunder (the “Indemnitee”) of notice of any demand, claim or
circumstance which, with the lapse of time, would or might give rise to a claim
or the commencement (or threatened commencement) of any action, proceeding or
investigation (an “Asserted Liability”) that may result in Damages, the
Indemnitee shall give notice thereof (the “Claims Notice”) to the party or
parties with an obligation to indemnify (the “Indemnifying Party”). The Claims
Notice shall describe the Asserted Liability in reasonable detail and shall
indicate the amount (estimated, if necessary and to the extent feasible) of the
Damages that have been or may be suffered by the Indemnitee. The Indemnifying
Party may elect to defend, at its own expense and by its own counsel, any
Asserted Liability, unless the Indemnitee believes in good faith on the advice
of counsel that (i) there are one or more legal or equitable defenses available
to it that are different from or additional to those available to the
Indemnifying Party, or (ii) such Asserted Liability could reasonably be expected
to result in a grant of injunctive or equitable relief. If the Indemnifying
Party elects to compromise or defend such Asserted Liability, it shall within
thirty (30) days (or sooner, if the nature of the Asserted Liability so
requires) notify the Indemnitee of its intent to do so, and the Indemnitee shall
cooperate, at the expense of the Indemnifying Party, in the compromise of, or
defense against, such Asserted Liability at the sole cost of the Indemnifying
Party. If the Indemnifying Party elects not to compromise or defend the Asserted
Liability, fails to notify the Indemnitee of its election as herein provided or
contests its obligation to indemnify under this Agreement, the Indemnitee may
pay, compromise or defend such Asserted Liability. Notwithstanding the
foregoing, neither the Indemnifying Party nor the Indemnitee may settle or
compromise any claim over the objection of the other, provided, however, that
consent to settlement or compromise shall not be unreasonably withheld. The
Indemnifying Party shall reimburse the Indemnitee promptly on demand for the
costs and expenses of any defense presented or compromise entered into by such
Indemnitee. In any event, the Indemnitee and the Indemnifying Party may
participate (but not control), at their own expense, in the defense of such
Asserted Liability. If the Indemnifying Party chooses to defend the claim, the
Indemnitee shall make available to the Indemnifying Party any books, records or
other documents within its control that are necessary or appropriate for such
defense. Upon payment in full of any Damages or the payment of any judgment or
settlement with respect to any Asserted Liability, the Indemnifying Party shall
be subrogated to the extent of such payment to the rights of the Indemnitee
against any person with respect to the subject matter of such Claim or Third
Party Claim. The Indemnitee shall assign or otherwise cooperate with the
Indemnifying Party, at the cost and expense of the Indemnifying Party, to pursue
any claims against, or otherwise recover amounts from, any person liable or
responsible for any Damages for which indemnification has been received pursuant
to this Agreement.

(e) Loral Space Deposit Account. In order to support its indemnity obligations
pursuant to Section 12(a), Loral Space agrees to transfer, promptly following
the Closing, to an unencumbered bank account in Loral Space’s name (the “Deposit
Account”) the Globalstar Stock received as the Purchase Price, and to provide
evidence to Globalstar and Buyer of such deposit. Loral Space in its sole
discretion may determine whether and when to sell the Globalstar Stock deposited
in the Deposit Account, provided, however, that all proceeds from the sale of
such Globalstar Stock shall be deposited into the Deposit Account. Except as
provided in this Section 12(e) or in Section 12(f) below, Loral Space shall
retain all such funds in the Deposit Account and will not (i) transfer or
distribute any funds from the Deposit Account, (ii) pledge the Deposit Account
or the funds therein, or (iii) permit any lien, claim or encumbrance to attach
to the Deposit Account or the funds therein, in each case without Globalstar’s
prior written consent. Loral Space may, with prior notice to Globalstar, use
funds in the Deposit Account to pay any Damages that Loral Space becomes
obligated to pay to Buyer or Globalstar pursuant to this Section 12, as well as
to settle any Loral Liabilities of the Subsidiaries for which Loral Space or any
of the Sellers is liable or responsible for under this Agreement.

(f) Loral Tax Liabilities.

(i) The Loral Tax Liabilities, all of which refer to pending tax obligations of
the Operating Subsidiary, are comprised of two groups of tax debts: (a) tax
obligations which are currently being paid in monthly installments by the
Operating Subsidiary under specific tax amnesty or financing programs or
agreements (the “Financed Tax Liabilities”); and (b) tax obligations which are
not currently the object of any specific tax amnesty or financing programs or
agreements (the “Non-Financed Tax Liabilities”).

(ii) After Closing, Globalstar shall submit to Loral Space an invoice for each
monthly installment of the Financed Tax Liabilities (each, a “Monthly Tax
Installment Payment”). Each invoice shall be for an amount in US dollars
equivalent to the total amount in Brazilian Reais of the relevant Monthly Tax
Installment Payment. Each invoice shall indicate both the US dollars and
Brazilian Reais amounts of the relevant Monthly Tax Installment Payment and
clearly identify the Financed Tax Liability or Financed Tax Liabilities to which
it refers. For purposes of currency conversion, the PTAX 800 (Venda) currency
exchange rate published by the Central Bank of Brazil on the first business day
prior to the date of issuance of the invoice by Globalstar shall apply (the
“Projected Exchange Rate”). Upon receipt of each invoice, and subject to the
terms and conditions below, unless Loral Space has directed the Operating
Subsidiary to pay such invoice from funds in the CISA Separate Account as set
forth in Section 7(l) of this Agreement and sufficient funds remain in the CISA
Separate Account to pay such invoice, Loral Space shall deliver to Globalstar in
the US, no later of the 15th day following receipt of the invoice, the amount in
US dollars indicated in the invoice (the “Projected Payment”). Upon receipt of
such funds, Globalstar shall, and shall cause the Operating Subsidiary to,
(a) promptly use such funds to settle the relevant Monthly Tax Installments that
are due for such month, in accordance with all applicable laws, rules and
regulations, including the terms and conditions of the relevant tax amnesty or
financing program or agreement; and (b) provide Loral Space with evidence of
settlement of all and any Monthly Tax Installments. Globalstar shall, in the
invoice issued to Loral Space for the next Monthly Tax Installment Payment,
disclose the exchange rate (the “Actual Exchange Rate”) in effect on the day of
the actual payment (the “Actual Payment”) by Globalstar or the Operating
Subsidiary of the relevant Monthly Tax Installment Payment, and, if the Actual
Exchange Rate differs from the Projected Exchange Rate, such invoice shall
provide for a true-up adjustment between the parties (i.e., the amount of
Monthly Tax Installment Payment due to be paid by Loral Space to Globalstar in
US dollars shall be adjusted (increased or decreased, as the case may be) by the
amount in US dollars by which the previous month’s Actual Payment differed from
the Projected Payment). The parties agree and acknowledge that (x) Loral Space
may withhold payment with respect to any invoice issued by Globalstar until
Globalstar provides Loral Space with proof of payment of all previously issued
invoices for Monthly Tax Installment Payments for which Loral Space has
delivered funds to Globalstar (such proof of payment shall consist of either
receipts issued by the relevant taxing authority or tax collection documents
stamped paid by the relevant bank); (y) Loral Space shall not be liable in any
way to Buyer, Globalstar or the Subsidiaries as a result of any such
withholding; and (z) Globalstar and the Operating Subsidiary shall be liable and
responsible for the timely settlement of any and all Monthly Tax Installment
Payments in connection with which Loral Space withholds delivery of funds to
Globalstar in accordance with this Agreement.

(iii) Prior to Closing, and subject to Loral Space’s approval, the Operating
Subsidiary shall join or enter into any available tax amnesty or financing
programs or agreements for all or a portion of the Non-Financed Tax Liabilities.
After Closing, at the request of Loral Space, the Operating Subsidiary shall,
and Buyer and Globalstar shall cause the Operating Subsidiary to, timely and
properly join or enter into any such tax amnesty or financing programs or
agreements for all or a portion of the Non-Financed Tax Liabilities. Any
Non-Financed Tax Liability for which the Operating Subsidiary successfully
secures a financing pursuant to this Section 12(f)(iii) either prior to or after
Closing shall automatically become a Financed Tax Liability for purposes of this
Agreement. Notwithstanding the foregoing, no such tax amnesty or financing
program or agreement may be entered into by Loral Space or the Operating
Subsidiary without Globalstar’s consent unless such program or agreement could
not reasonably be expected to materially adversely affect the Assets or the
operation of the Business following the Closing.

(iv) After the Closing, (a) at the request of Loral Space, the Operating
Subsidiary shall, and Buyer and Globalstar shall cause the Operating Subsidiary
to, promptly settle in full any given Loral Tax Liability, in which case
Globalstar shall issue an invoice for an equivalent amount to Loral Space and
Loral Space shall deliver funds to Globalstar in the US in accordance with the
provisions of Section 12(f)(ii) above; and (b) except as otherwise set forth in
this Section 12(f), under no circumstance whatsoever shall the Operating
Subsidiary settle, pay or otherwise compromise or negotiate any Loral Tax
Liability without prior written approval of Loral Space, unless Globalstar has
reason to believe that nonpayment of such Loral Tax Liability will imminently
materially adversely affect the Assets or the operation of the Business, in
which case Globalstar shall use all reasonable efforts to promptly notify Loral
Space of the situation but shall be authorized to settle such Loral Tax
Liability to the minimum extent necessary to avoid a material adverse effect on
the Assets or the operation of the Business.

(v) Without prejudice to the foregoing, and notwithstanding anything to the
contrary contained in this Agreement or otherwise, Globalstar and Buyer agree
that Loral Space shall at all times both prior to and after Closing have the
authority to defend, compromise and negotiate the Loral Tax Liabilities, so long
as any defense, compromise or settlement could not reasonably be expected to
materially adversely affect the Assets or the operation of the Business
following the Closing. In this regard, after Closing, the Operating Subsidiary
shall, and Buyer and Globalstar shall cause the Operating Subsidiary to,
(x) provide Loral Space and its advisors with all and any data, documents
(including powers of attorney, as the case may be) and reasonable assistance
required for Loral Space to lead any defenses, compromises or negotiations
related to the Loral Tax Liabilities; (y) fully abide by Loral Space
instructions in connection with the Loral Tax Liabilities; and (z) except in
connection with the actions mentioned in this Section 12(f) or as specifically
otherwise noted herein, take no actions before tax authorities or otherwise in
connection with the Loral Tax Liabilities without express prior written consent
of Loral Space; provided, however, that the taking of the actions set forth in
clauses (x) and (y) above or the failure to take action set forth in clause
(z) above would not, in each case, constitute a violation of law by the
Operating Subsidiary or reasonably be expected to materially adversely affect
the Assets or the operation of the Business following the Closing.

(vi) Without prejudice to the foregoing, and notwithstanding anything to the
contrary contained in this Agreement or otherwise, Globalstar and Buyer agree
that, after the Closing, the Subsidiaries shall timely prepare and file, or
cause to be timely prepared and filed, (x) all tax returns required to be filed
by any of the Subsidiaries with respect to periods prior to Closing (including,
without limitation, tax returns for the year ending December 31, 2007) and
(y) if requested by Loral Space, amendments to previously filed tax returns for
periods prior to Closing. Globalstar and Buyer shall, or shall cause the
Subsidiaries to, deliver to Loral Space drafts of such returns at least thirty
(30) days prior to the due date of such returns (or, in the case of amendments
to previously filed returns, thirty (30) days after receipt of the request from
Loral Space). In connection with preparation and filing of any tax returns
hereunder, each of the Subsidiaries shall, and Globalstar and Buyer shall cause
each such Subsidiary to, fully abide by Loral Space instructions, provided,
however that abiding by such instructions would not constitute a violation of
law by such Subsidiary or reasonably be expected to materially adversely affect
the Assets or the operation of the Business following the Closing.

(g) Other Liabilities. Notwithstanding anything in this Agreement to the
contrary, Globalstar and Buyer agree that Loral Space shall at all times both
prior to and after Closing have full and exclusive authority to defend,
compromise and negotiate all and any liability, obligation or indebtedness of
the Subsidiaries for which Loral Space is responsible under this Agreement
(including the Loral Liabilities, but not including any third party claim
covered by Section 12(d) which shall be governed by the procedures set forth in
Section 12(d)), so long as any defense, compromise or settlement could not
reasonably be expected to materially adversely affect the Assets or the
operation of the Business following the Closing. In this regard, after Closing,
the Subsidiaries shall, and Buyer and Globalstar shall cause the Subsidiaries
to, (x) provide Loral Space and its advisors with all and any data, documents
(including powers of attorney, as the case may be) and reasonable assistance
required for Loral Space to lead any defenses, compromises or negotiations
related to any such liability, obligation or indebtedness; (y) fully abide by
Loral Space instructions in connection with any such liability, obligation or
indebtedness; and (z) except in connection with the actions mentioned in this
Section 12(g), take no actions before relevant creditors or otherwise in
connection with any such liability, obligation or indebtedness without express
prior written consent of Loral Space; provided, however, that the taking of the
actions set forth in clauses (x) and (y) above or the failure to take action set
forth in clause (z) above would not, in each case, constitute a violation of law
by the Operating Subsidiary or reasonably be expected to materially adversely
affect the Assets or the operation of the Business following the Closing.

(h) Compensation for Cooperation. In consideration of Buyer, Globalstar and the
Subsidiaries providing to Loral Space the assistance and cooperation
contemplated by Sections 12(f) and 12(g), Loral Space shall provide the
following compensation to Globalstar: (x) the first 150 hours per year of such
assistance and cooperation provided by personnel of Buyer, Globalstar and the
Subsidiaries shall be provided at no charge to Loral Space; (y) for assistance
and cooperation provided by personnel of Buyer, Globalstar and the Subsidiaries
above 150 hours per year, Loral Space shall pay to Globalstar (or as directed by
Globalstar) US$75 per hour; and (z) Loral Space shall, upon presentation of
appropriate documentation and proof, reimburse Globalstar for all reasonable
out-of-pocket expenses incurred by personnel of Buyer, Globalstar and the
Subsidiaries directly in providing the assistance and cooperation contemplated
in Sections 12(f) and 12(g). Globalstar shall provide to Loral Space, within a
reasonable time not to exceed 30 days after the end of each calendar month, a
monthly status report and accounting, with appropriate documentation and proof,
detailing the number of hours actually spent by Buyer, Globalstar or Subsidiary
personnel in providing the assistance and cooperation contemplated in Sections
12(f) and 12(g), including, the names of the personnel providing such
assistance, the number of hours spent and a description of the assistance or
cooperation provided. For avoidance of doubt, the assistance and cooperation
referred to in this Section 12(h) includes, without limitation, all time spent
by personnel of Buyer, Globalstar and the Subsidiaries in connection with the
invoicing and settlement of Financed Tax Liabilities set forth in
Section 12(f)(ii), and all time spent by personnel of Buyer, Globalstar or the
Operating Subsidiary in connection with their obligations under Section 7(l).

(i) Audit Rights. After Closing, the Subsidiaries shall, and Buyer and
Globalstar shall cause the Subsidiaries to, (i) use best efforts to keep
current, complete and accurate records regarding the Loral Liabilities, the
Loral Tax Liabilities and matters relating to the CISA Tax Reimbursements and
CISA Separate Account, and, (ii) upon notice from Loral Space, provide Loral
Space with reports on the status of the Loral Liabilities, Loral Tax Liabilities
and matters relating to the CISA Tax Reimbursements and CISA Separate Account as
reasonably requested by Loral Space, and (iii) allow Loral Space and/or any
advisors or representatives of Loral Space to have access to the Subsidiaries’
books, documents and any other pertinent records for the purpose of inspecting
and/or auditing such books, documents and records in order to verify
Globalstar’s and the Subsidiaries’ full compliance with the terms and conditions
of this Agreement in regard to Loral Liabilities, Loral Tax Liabilities and
matters relating to the CISA Tax Reimbursements and CISA Separate Account. Such
inspections and/or audits shall be conducted upon reasonable prior notice, at
Loral Space’s expense and in such a manner so as not to unreasonably interfere
with the Subsidiaries normal activities or operations.

(j) Effect of Investigation. Any claim for indemnification shall not be invalid
as a result of any investigation by or opportunity to investigate afforded to a
party.

(k) Exclusive Remedy After Closing. Except in the case of fraud, all claims
after the Closing for breaches of any representations or warranties in this
Agreement or any breach of covenant or other provision of this Agreement (other
than a claim for specific performance or injunctive relief), or with respect to
which indemnification rights are vested in any party pursuant to Section 12(a),
12(b) or 12(c) (as applicable), shall be made exclusively under and in
accordance with this Section 12.

(l) By Loral Space for MBBras. Subject to the terms and conditions of this
Agreement, Loral Space agrees to indemnify, defend and hold harmless MBBras and
its successors and assigns and their respective officers, directors, employees,
agents, owners and managers from and against all Damages based upon, arising out
of or otherwise in respect of the matter designated under the caption Tax
Litigation (#9) on Section 3(r) of the Seller Disclosure Schedule. The indemnity
provided by Loral Space under this Section 12(l) shall be governed by the
procedures set forth in Section 12(d).

13. Notices. All communications provided for hereunder shall be in writing and
shall be deemed to be given when delivered (i) in person, (ii) sent by
facsimile, (iii) sent by electronic mail given and received in the ordinary
course of business; (iv) sent by standard overnight or express delivery courier
with delivery confirmed; or (v) deposited in the United States Mail, registered
or certified, return receipt requested, with postage prepaid; in each case
addressed as follows:

(a) If to any Seller, LGP, DASA, MBBras, Loral Space and/or any Subsidiary
(prior to Closing), addressed to:

Loral Space & Communications Inc.

600 Third Avenue

New York, NY 10016

Attention: Avi Katz

Facsimile No.: 212-338-5320

Email: avi.katz@hq.loral.com

and

Astrium GmbH Services

81663 Munchen

Germany

Attention: Vark Helfritz

Facsimile No.: 0049-89-607-34220

Email: vark.helfritz@astrium.eads.net

and

Mercedes-Benz do Brasil
H-HR, Legal and Institutional Affairs
CIP: B 020 5 A
Attention: Jackson Schneider
Facsimile No.: 55 (11) 4173-7260
Email: jackson.schneider@daimler.com

With a copy to:

Amaral Gurgel, Fischer & Forster Advogados

Rua Leopoldo Couto de Magalhaes Junior, 110

Sao Paulo-SP-CEP 04542-000

Attention: Georges Charles Fischer

Facsimile No.: 55(11) 3457-5060

Email: mail1@fischerforster.com.br

(b) If to Buyer, Globalstar and/or any Subsidiary (after the Closing), addressed
to:

Globalstar, Inc.

461 South Milpitas Boulevard

Milpitas, CA 95035

Attention: Richard S. Roberts

Email: rick.roberts@globalstar.com

With copies to:

Taft Stettinius & Hollister LLP

425 Walnut Street, Suite 1800

Cincinnati, Ohio 45202

Attention: James M. Zimmerman

Facsimile No.: 513-381-0205

Email: zimmerman@taftlaw.com

Trench, Rossi e Watanabe (associated with Baker & McKenzie)

Av. Rio Branco, No. 1, 19th floor

Rio de Janeiro, State of Rio de Janeiro, 20090-003

Attention: Joaquim de Paiva Muniz

FacsimileNo.: 55 21 2206-4921

E-mail: Joaquim.P.Muniz@bakernet.com

or at such other addresses as the parties may from time to time designate by
notice as provided herein.

14. Severability. If any term or provision of this Agreement is to any extent
unenforceable or invalid, such term or provision shall be ineffective to the
extent of such unenforceability or invalidity without invalidating or rendering
unenforceable any other term or provision of this Agreement.

15. Assignment. No party hereto shall assign this Agreement or any part hereof
without the prior written consent of the other party, and the original parties
hereto shall remain fully responsible for their respective obligations incurred
hereunder; provided, however, that Buyer may assign its rights, but not its
obligations, under this Agreement to any other wholly-owned direct or indirect
subsidiary of Globalstar and Loral Space may assign its rights, but not its
obligations, under this Agreement to any other wholly-owned direct or indirect
subsidiary of Loral Space. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties hereof and their
respective successors, assigns, heirs and legal representatives.

16. Waivers. Any waiver by any party of any breach of or failure to comply with
any provision of this Agreement by any other party shall be in writing and shall
not be construed as, or constitute, a continuing waiver of such provision, or a
waiver of any other breach of, or failure to comply with any other provision of
this Agreement.

17. Entire Agreement; Modifications. This Agreement, including the exhibits and
schedules referred to herein, which are a part hereof, together with the other
Transaction Documents, contain the entire understanding of the parties hereto
and supersede all prior and contemporaneous negotiations, statements and
agreements with respect to the subject matter contained herein. This Agreement
may be modified or terminated only by written instrument executed by all the
parties.

18. Governing Law; Consent to Jurisdiction. This Agreement shall be construed
and enforced in accordance with the laws of the State of New York (without
regard to conflicts of laws principles). Any proceeding arising out of or
relating to this Agreement shall be brought in the state or federal courts
located in New York County, New York, and each of the parties hereto irrevocably
submits to the exclusive jurisdiction of each such court in any such proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of such proceeding shall be heard and
determined only in any such court and agrees not to bring any claim or
proceeding arising out of or relating to this Agreement in any other court. The
parties hereto agree that any of them may file a copy of this paragraph with any
court as written evidence of the knowing, voluntary and bargained agreement
between the parties irrevocably to waive any objections to venue or to
convenience of forum. Process in any such proceeding referred to in the second
sentence of this section may be served on any party anywhere in the world. If
any of Buyer, Globalstar or, after Closing, the Subsidiaires (the “Globalstar
Parties”), on the one hand, or Loral Space, Sellers, Quota Sellers or, before
Closing, the Subsidiaries (the “Loral Parties”), on the other hand, files a
claim or proceeding in a jurisdiction other than the exclusive jurisdiction
selected by this Section 18, then the Globalstar Parties or Loral Parties filing
such claim or proceeding, as the case may be, shall be liable for immediate
payment of US$1,000,000 in the aggregate to the Loral Parties or the Globalstar
Parties, as the case may be, against whom the claim or proceeding was filed as
liquidated damages for such breach of this Section 18. This Section shall not
apply to the enforcement of an arbitrator’s award pursuant to Section 19(g)
hereof.

19. Application of Arbitration upon the Occurrence of Certain Events.
Notwithstanding anything to the contrary in this Agreement, if any claim or
proceeding arising out of or relating to this Agreement is brought, or is
attempted to be brought, in a jurisdiction other than the jurisdiction set forth
in Section 18, then (and only then) the following arbitration provisions shall
become immediately effective and shall replace Section 18 in its entirety:

(a) Any and all disputes between the parties arising out of or relating to this
Agreement or the Transaction Documents (a “Dispute”) shall be resolved through
the use of binding arbitration using one arbitrator, selected in accordance with
the Commercial Arbitration Rules of the AAA, as supplemented to the extent
necessary to determine any procedural appeal questions by the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this Section 19 and the Commercial Arbitration Rules or
the Federal Arbitration Act, the terms of this Section 19 shall control the
rights and obligations of the parties. If there is more than one Dispute that
involves the same facts and parties as the facts and parties with respect to
which an arbitration has been initiated pursuant to this Agreement, such
Disputes shall be consolidated into the first arbitration initiated pursuant to
this Agreement. No other arbitration shall be consolidated with any arbitration
initiated pursuant to this Agreement without the agreement of the parties or
parties thereto.

(b) Arbitration may be initiated by any party (“Claimant”) serving written
notice on the other applicable party (“Respondent”) that Claimant elects to
refer the Dispute to binding arbitration (whereafter such Dispute shall be an
“Arbitrable Dispute”).

(c) Claimant’s notice initiating binding arbitration must describe in reasonable
detail the nature of the Arbitrable Dispute and the facts and circumstances
relating thereto and identify a list of three arbitrators Claimant has
suggested. Respondent shall respond to Claimant within 60 days after receipt of
Claimant’s notice, identifying the three arbitrators Respondent has suggested.
If Respondent fails for any reason to suggest an arbitrator within the 60 day
period, the arbitrator for shall be selected by Claimant. If the parties are
unable to agree on an arbitrator within 90 days from initiation of arbitration,
then the arbitrator shall be selected by the AAA office in New York, New York,
with due regard for the selection criteria set forth below and input from the
parties and other arbitrators.

(d) The AAA shall select the arbitrator not later than 120 days from initiation
of arbitration. If the AAA should fail to select the arbitrator within 120 days
from initiation of arbitration, then either party may petition the Chief United
States District Judge in New York County, New York to select the arbitrator. Due
regard shall be given to the selection criteria set forth below and input from
the parties and other arbitrators.

(e) Subject to the arbitrator’s award of costs to the prevailing party, Claimant
and Respondent shall each pay one-half of the compensation and expenses of the
arbitrator. All arbitrators must be neutral parties who have never been
officers, directors or employees of, or otherwise affiliated in any material
respect within the preceding five years with, the parties or any of their
affiliates. The arbitrator must have not less than seven years experience as an
attorney or accountant handling complex business transactions and have formal
training in dispute resolution.

(f) The hearing shall be conducted in New York, New York and shall commence
within 60 days after the selection of the third arbitrator. The parties and the
arbitrator should proceed diligently and in good faith in order that the award
may be made as promptly as possible. The arbitrator shall determine the
Arbitrable Disputes of the parties and render a final award in accordance with
the choice of law set forth in this Agreement. The arbitrator shall render his
or her decision within 60 days following completion of the hearing. The
arbitrator’s decision shall be in writing and set forth the reasons for the
award and shall include an award of costs to the prevailing party (or an
allocation of such costs between the parties based upon the extent to which each
prevails), including reasonable attorneys’ fees and disbursements and the fees
and expenses of the arbitrator. All statutes of limitations and defenses based
upon passage of time applicable to any Arbitrable Dispute (including any
counterclaim or setoff) shall be interrupted by the filing of the arbitration
and suspended while the arbitration is pending. The terms of this Section 19
shall neither create nor limit any obligations of a party hereunder to defend,
indemnify or hold harmless another party against claims or losses. In order to
prevent irreparable harm, the arbitrator shall have the power to grant temporary
or permanent injunctive or other equitable relief.

(g) Except as provided in the Federal Arbitration Act, the decision of the
arbitrator shall be binding on and non-appealable by the parties. Each party
agrees that any arbitration award against it may be enforced in any court of
competent jurisdiction and that any party may authorize any such court to enter
judgment on the arbitrator’s decisions.

(h) Nothing in this Section 19 shall limit the right of any party to seek
injunctive or other equitable relief from any court of competent jurisdiction
pursuant to Section 23 hereof.

20. Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by mutual written consent of Globalstar and Loral Space;

(b) by either Globalstar or Loral Space:

(i) if the Closing shall not have occurred on or before June 30, 2008 (the
“Termination Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 20(b)(i) shall not be available to any party
whose failure to perform any of its obligations under this Agreement or any
other Transaction Document results in the failure of the Closing to have
occurred by such time;

(ii) if any Restraint shall be in effect and shall have become final and
nonappealable; provided that the party seeking to terminate this Agreement
pursuant to this Section 20(b)(ii) shall have used its reasonable best efforts
to prevent the entry of and to remove such Restraint; or

(iii) if any condition to the obligation of a party set forth in Section 8 (in
the case of Loral Space) or in Section 9 (in the case of Globalstar) becomes
incapable of satisfaction prior to the Termination Date; provided, however, that
the failure of any such condition to be capable of satisfaction is not the
result of a material breach of this Agreement by the party seeking to terminate
this Agreement.

(c) by Loral Space, if either Globalstar or Buyer shall have breached or failed
to perform in any material respect any of its representations, warranties,
covenants or other agreements contained in this Agreement, which breach or
failure to perform (A) would give rise to the failure of a condition set forth
in Section 9, and (B) is incapable of being cured by Globalstar or Buyer or is
not cured within 20 days following receipt of written notice from Seller of such
breach or failure to perform; or

(d) by Globalstar, if the Subsidiaries, Sellers or Loral Space shall have
breached or failed to perform in any material respect any of their
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (A) would give rise to the failure
of a condition set forth in Section 8, and (B) is incapable of being cured by
the Subsidiaries, Sellers or Loral Space or is not cured within 20 days
following receipt of written notice from Globalstar of such breach or failure to
perform.

21. Satellite Service Fees. Notwithstanding anything in this Agreement to the
contrary, Globalstar agrees and acknowledges that if any of Buyer or Globalstar,
as applicable, fails to (i) file the Form S-4 by the date that is 30 days after
the date of this Agreement or (ii) satisfy the condition to Closing set forth in
Section 9(c) by the date that is 90 days after the date of this Agreement, then,
from such date until Buyer and/or Globalstar, as the case may be, cures such
failure (or until this Agreement is terminated), LDG shall receive a 50%
discount on the service fees accruing during such time under the Satellite
Services Agreement (such 50% discount to be applied after giving effect to all
other discounts, rebates or deductions to which LDG is otherwise then entitled
under the Satellite Services Agreement), which agreement shall otherwise remain
in full force and effect; provided, however, that the foregoing shall not apply
to the extent Buyer or Globalstar’s failure to meet the time periods set forth
in clauses (i) or (ii) above are caused by any breach of this Agreement by Loral
Space, any Seller, any Quota Seller or any Subsidiary.

22. Expenses. All expenses incurred by or on behalf of the parties in connection
with this Agreement shall be borne solely by the party which shall have incurred
same, except that Globalstar, on the one hand, and Loral Space, on the other
hand, shall share equally the costs of all filing fees owed to governmental
authorities in connection with all regulatory filings required in connection
with the transactions contemplated by this Agreement, up to a cap of US$100,000,
after which Globalstar will be solely responsible for such costs.

23. Enforcement. The parties agree that irreparable damage would occur and that
the parties would not have any adequate remedy at law in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, it is agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity.

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature page follows]

3

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

BUYER:

GSSI, LLC

By: /s/ Fuad Ahmad
Name: Fuad Ahmad
Its: Treasurer


GLOBALSTAR:

GLOBALSTAR, INC.

By: /s/ Fuad Ahmad



    Name: Fuad Ahmad

Its: VP and CFO

SUBSIDIARIES:

LORAL/DASA GLOBALSTAR, L.P.

By: Loral Holdings LLC, its general partner
By: Loral Space & Communications

Holdings Corporation, its sole member

By: /s/ Avi Katz
Name: Avi Katz
Its: Vice President and Secretary


GLOBALSTAR DO BRASIL, S.A.

By: /s/ Fernando Carlos Ceylão Filho
Name: Fernando Carlos Ceylão Filho
Its: President


By: /s/ Andrea de Miranda Camara
Name: Andrea de Miranda Camara
Its: Director of Finance


LORAL/DASA DO BRASIL HOLDINGS LTDA.

By: /s/ Fernando Carlos Ceylão Filho



    Name: Fernando Carlos Ceylão Filho

Its: Authorized Signatory

4

SELLERS:

LORAL HOLDINGS LLC

By: Loral Space & Communications

Holdings Corporation, its sole member

By: /s/ Avi Katz
Name: Avi Katz
Its: Vice President and Secretary


GLOBAL DASA LLC

By: /s/ Heinz Hermann
Name: Heinz Hermann
Its: Manager and President


QUOTA SELLERS:

LGP (BERMUDA) LTD.

By: /s/ Avi Katz
Name: Avi Katz
Its: Vice President and Assistant Secretary


MERCEDES-BENZ DO BRASIL LTDA.
(f/k/a DAIMLERCHRYSLER DO BRASIL LTDA.)

By: /s/ Gerp Herrmann
Name: Gero Herrmann
Its: Chief Executive Officer


By: /s/ Gerd Hartleb
Name: Gerd Hartleb
Its: Chief Financial Officer


LORAL SPACE:

LORAL SPACE & COMMUNICATIONS INC.

By: /s/ Avi Katz
Name: Avi Katz
Its: Vice President, General Counsel and
Secretary


5